Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 1 of 73 PageID: 93

                                                                             R E          :c              E I V E D-
                                 United States District ~ourt                   " ,JUL 1 32-020
                           For the Southern District of New Jersey   1
                                                                                          i
                                                                               AT 8i30 _ _ _ _ _ M
                                                                                  WILLIAM T. WALSH
                                                                                        CLEf:lK


 Oscar Prior-Ramirez                                                     Affidavit qf poverty and .
 Plaintiff                                                               account dertification
                                                                                      I       ,   •


V.                                                                       Civil action no.
                                                                                      I


SWSP Custody Officers and                                                1:20-cv.;03887-NLH-KMW
Administrators, John·Powell, ,                                       I   DNJ-PM9>-Se-007-A
Nurse Practitioner Mrs; Lisa R. Mills,
Nurse Practitioner,·Christina Carman, Head of Medical                    The abo~e Defendants
Department, fir. Sherita Latimore-:collier                               are being sued in their
Defendants                                                               individusl and official
                               . I                                       capacity,
                                 I
                                '                                        Amended complaint


                                                                     1 Oscar P~or-Ramirez
                                                                         #69864$
                                                                         South Woods State
                                                                         Prison ,
                                                                         215 S. 6urlington Rd.
                                                                         .        I                   '

                                                                         Bridgeto,n, NJ 1)8302
                                                                         SBI # 543336-D

                                          \.                             Plaintiff is confined
                                           )
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 2 of 73 PageID: 94

                                                                             RECEIVED

Oscar Prior-Ramirez # 698645                                                         JUL 1 32020
South Woods State Prison
                                                                                  AT a:ao_,____...,.__M
215 S. Burlington Rd.                                                               • WiLLiAM 1'. WALSH
                                                                                           CLEAK
Bridgeton, NJ 08302

                    United States District Court for the District of New Jersey
                                   Parties to previous lawsuit

Plaintiff
Oscar Prior-Ramirez
V.
Defendants
   1. SWSP Custody officers and Administrators, John Powell
   2. Head of Medical Department, Dr. Sherita Latimore-Collier
   3. Nurse Practitioner, Mrs. Lisa R. Mills
   4. Nurse Practitioner, Christina Carman



                                      Preliminary statement

1. The Plaintiff has been officially incarcerated in SWSP since May 20, 2014. Rlaintiff, Oscar
Prior- Ramirez is a resident at South Woods State Prison. Plaintiff brings this civil rights action
to address the deprivation under the color of state,· law of rights, privileges and: immunities
secured to Plaintiff by the provision of the fifth, eighth, ninth, and fourteenth amendments of the
United States Constitution. Plaintiff alleges that he has been denied access to adequate and
competent medical treatment, as well as denial of handicap accessibilities. Plaintiff alleges
further that the aforementioned acts and policies and practiced of the Defendants and their
employees are knowing, deliberate, and intentional in disregard lo the health and well being of
the Plaintiff and that such acts, policies, and practices are shocking to the conscience of
civilized persons and intolerable in a society purportedly governed by the law and consideration
of due process. The Plaintiff also has sufficiently pied for his state tort claim for his mentioned
inquiries.



                                       Jurisdiction of Venue

2. This is an action seeking punitive and compensatory damages for violations: of the rights,
privileges and immunities secured under the fifth, eight, ninth, and fourteenth amendments
under the Constitution of the United States and under 41 U.S.C & 1983 & 1985.

3. Original jurisdiction and the action is conferred upon this court by 28 U.S.C & 1331 & 1343
under predict jurisdiction.
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 3 of 73 PageID: 95



                                             Parties

4. Plaintiff Oscar Prior-Ramirez is a resident of the State of New Jersey. Plaintiff is under
custody of NJDOC within the custody and control of South Woods State Prison Defendants and
their employees.

5. Defendants, SWSP Custody Officers and Administrators, John Powell, Head of Medical
Department, Dr. Sherita Latimore-Collier, Nurse Practitioner, Mrs. Lisa R. Mills~ Nurse
Practitioner, Christina Carman. Administrator John Powell is responsible for the administration,
operation and supervision of South Woods State Prison within the State of New Jersey including
the SWSP and for the promulgation and enforcement of the rules, regulations, policies and
practices relevant there to. Defendants issued herein individually and in their official capacity.

6. The Defendants including their agents, medical department, subordinates, ~ub-contractors
and supervisors have knowingly, maliciously, negligently, purposely, reckless!~, and unlawfully in
committing acts and omissions with the intent of denying impending, injuring ~nd denying
treatment, frustrating Plaintiff under the Constitution of the law of the United States of New
Jersey.
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 4 of 73 PageID: 96




                                           Statement of facts

     7~ As a disabl~ bunate, Oscar Prior...~ of South Woods State Prlso~ Plaintiff is
     suffering from a ~omplete lack ofmedical c~ fllld repeated exposures to 1;1USafe
     Pf@tices,. uilSanitary condu;ions, as well EIS ac~ to basic handicapped aids and f@ilities
     thfll l:ll'e. standard.in public f@ilities and insti:tutions.              ·

     8. Expos~ t91ipsanitary conditions~ prac1:i~ and lack of proper mindicapped
     equipment has du'ectly 1~ to a worsening of Pbrlntifrsconditions and a:lsb led to a
     dangerous infection by lac;;k of ca.re from the Nt1r$e l'r®titioners while petforntlng their
     dµtles.

     9. This is are<>ccurringproblem sincePt•~s focareetation at SWSP ~~laintiffhas
     rcpeatedly complained to the instittlti.ons· officer staffat SWSP as well asl;tledicEll staff at
     medical cm-e q.epartment; the CQtnpa,ny ~ ~ces as thein.edical dept. at $WSP. To
     date Plaintiff~ 11otreceivedreliefftQm these issues. Plaintiff's.conditio:µ is·aggravated .
     by a lack ofhattdicapped cells where the Plaintiff was made to stay in cell! #1029 in
     Adsey on 10/12/18 and whe:re he broke his left ankle and also due to ~k bfmedical care
     from the N~e Practitioners.                                                 '

     10. The fact that the Plaintiff is forced to stay fo a cell .which is not appro}?ri.ate for
     handicapped humrtes~ even after Plaintiffkept>CQntinuously complaining {o the officers in
     chatge to change the ~11 on 10/11/18. His req~ was denied and he wasi also prevented
     from talking to the Serge@llt. This shows the lack <>I tnuping <>f the officeirs while
     perfotnrlng their duties.

     11. AS a result of the lack of training Qt the officers while performing tbe~r 41lties~ it led
     Pl"1b1tiffto break his left ankle. Plaintiff's optfon was limited :from reaching out to the
     appropriate on duty officers and his only Qption left was to raise a form.al jcom,plaintto the
     ad:rnimstrator, Jobfi Powell, to talce the pr<>per actions in that regard. Refer Exhibit A.

     12. On 10/21/2018, at lL02.l7am., the Plaintiff made a formal complaint;by writing to
     the administrator~ John Powell, mentioning what exactlyhappenecl while he was in the ill
     equipped non handicapped cell. He was still in that cell during the peri<Jd]he 1'.llade the
     formal complaint to the adtninistntti<>n,
     13• On 10/22/2018 at9.24.53am., the Plaintiff received a reply back from :the formal
     complaint where, the relevant party 1llentio11ed that the issue has been ref'.e:rred to the
     custody q.epartmen.t
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 5 of 73 PageID: 97



         _)   '




     ·14. On 10/30/2018~ at 4~24.Siam, the custody departmei,,t to whom the issµe was
      forwarded, wrote back to the Phtlntiff thatthe issue is with the medical departttientand
      did not take any further steps to address the issue raised by the Plaintiff., ~ete in even
      after knowing, ~ the cell was not meantfor a. handicapped inmate, he Wff.S kept. in that
      cell where he broke his ankle.                                                 ·
     IS. On_ll/16/2018 at 2.20.53p~ ~. a follow up, The Plaintiff wrow back it<> the
     administr:f,ltor, John Powell, mentioning tire· injury and the trouble he has to go through for
     1,teeping him in the cell #1029 in: SWSP Adsay., whichis not a ceU meant for
     handicapped inmates in the first place, He further mentioned that this is s~parate from
     medical departm~t and it is something in which the on duty officers shotjld oove known
     before. putting Jilin in that cell. Refer Exhibit B.            ·

     16.. Looking at the above exhibit$ ~d the discussion with the adrruni~rJohn Powell,,
     it becomes very cleat and evident that the officers in charge/duty lackproi,ertrainmg and
     are very much reckless in the behavior towards handicapped itnruttes. Th~y also prove·
     their deliberate indifference where it comes to being assigning AJ)propriat~ cells to
     handicapped inmates.                                                       ·

     17~ Administrator J•hn Powell is responsible for the administration operation and
     mipervisfon at SWSP within the SU:tt~ ofNew Jersey including SWSP and for the
     promulgation and enforcement <>f the rues, regulations, policies and practices relevant
     there tQ. Pefendants issued herein in,divi4\llllly and his official capacity. t.ooking at his
     ~onsibility it becomes ¢l¢at that even ~ r John Powell being an administnrtCJr and
     knowing his deSignated work, he clearly failed to .address the issue l1lised';l,1y the :Plaintiff
     in assignhig him and later removing him ll'Qlll the ill equipped .cell.

     18. On 11/2/2018 at 12.23.tSpm, theiPlam.tiff:wrote to admini$trator Johnl'•owell and to
     the medical dept mentfoning that d~ to the lack ofcon-ect suppJies fu>Illi medical .dept
     he was taken.into detention. Refer to Exhibit C.

     Ht The resp()llSe received by the Plaintiff based on the above complaint ilearly proves
     the carelessness and recklessness by the nurse practitioners as weU ~ the!overall lack of
     supervision by the medical departrnentin provi.ding a correct, appropriate medical
     treatment winch is suitable for the Plaintiff: The lllJl'.Se pr~tionet farther commented to
     the Plaintiff that'"You Wailt a Mercedes Benz when they can only provide him with a
     Toyota''. This clearly shows that the medical departmentand nurses do npt care providing
     proper medical treatmentto the handicapped inmates, even.after askingfQr 9ne~ This
     proves lack of training ofnurse p~tioners and lack ofsupervision be the rneclical dept.
     concerning medical ~are.
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 6 of 73 PageID: 98




  20. On 211312019 at 1:37~51pni, .Plaintiff reached outto Anthony Thomas. m~dical ombuds.man
  and also to medical department requesting investigation fQr the incompetent (nedical treatment
  that the Plaintiff has recieved. He also mentioned that on 1Q/12/2018, the m~fcal staff
  ~nded. to code 53 at approxunately 6:00am. The Plaintiff only received ~ stable upon
  arrival of the medietil staff with no further ~re or treatment The Plaintiff had t<> .remain in cell
  1029 from 10/12/18 6:0.0am to 10/13/201810:51am te for apprc>ximately 28 6<,uts without
  further ml:3dical care and attention, to finally find out that he has •8• tri01aileolarrfracture in his left
  ankle.
                                                                                            I
                                                                                            I

  21. After knowing abQutthe fracture. the Plaintiff was returned back to cell 1Q29, Instead of
  being moved to an appropriate cell in ECU, where protocols could have sb1f tjeen enforced.
  Being placed back in U"tti unsafe cell. only risked further injury to his ankle. ln~Eltes hav:e been
  placed in ECU tQ recetve proper medical attention. with lesser injuries than wbat he suffered.

        The medical ombudsman. Anthony Thomas, respQnded bacl< saying 1hat the Plaintiff did
  not meet the criteria to lJe. placed in ECU. even after getting his anlde fractur~d. Refer to exhibit
  D.
  22. The Plaintiff is still remaining in the non appropriate unsafe cell and moving around with no
  casUo protect his fractured ankle. from 10/12/2018-10/18/2018, approximat~ly 6 days. The
  Plaintiff fmally got the t:ast done at the New J~ey Orthopedic clinic on 10/1~201 done by     a,
  Doctor Scott Miller. MD. The doctor suggested ~tthe PJaintiff should remaif} non weight
  bearing. noting that he was a parapalegic. He further suggested that Plaintiff! sho1,.1ld be afforded
  a trarisferboatd to allow him to ln:insfer from the bed. to wheelchair; so that ~e Plaintiff does not
  have to pl'C)p up on the legs and put pressure on the legs. The doctor also a<;tded that the
  wtleetchair;should have ®tell support to keep hiS legs off the floc:,r. Even a~er putting the
  above suggestion by the doctor, the Plaintiff never received these items to •se him in his
  movement and ·no QOefrom the medical department even followed up With tt,e Plaintiff regarding
  what was su~ted by the doctor..

  23. After the cast was done, the Plaintiff was placed baek again in tt,e unsaf~ cell 1029 to finish
  his 30 days charge; whi~ could have been done had tle been kept in an appropriate ceU. This
 · prove<l the taelc: of supervision by the medical department and their failure toj perform their
  designated duties.                                                                    ·
                                                                                        I

  24. ·The Plaintiff had the castfor 4 months along witt, his current disabled condition~ He had to
  go through a Jot qfmental stress in .that situation~ which he was not suppos~d to go through had
  he bef:H:I placed in the appropriate cetl in the first place. Refer to eXhibit E. '

  25. The Plaintiff had to go through thCSJ entire pl'C)cess for approximately 9 mqnths dealing with
  pains from a swollen fractured ankle and had to Wt;mr c;t· t>racelet to keep his :fractured· ankle in
  place.
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 7 of 73 PageID: 99




                                                                                     tp
  26~ The Plaintiff was never given any opportµnify' by the medical department go to a hospital
  and get Checked
              .
                     MP by a specialist to   know the treatment that can
                                         .. ..
                                                                          pe providel11I to treat his
                                                                      . . . ... .
  fractured ankle and get proper reliet Instead of doing that. the Plaintiff was tram:?ferred to
                               .                                                      !


  another prison.                                                                     ,
                 Looking at the apove statements and exhibits, it clearly shoW$ the carelessness and
                                                                     •                !


            e··ss..n·-·.ess
        -i~'1
  ......~
  l                       .. bYthemect··.
                                 . . . . .. ical dep···.artment
                                                            ". •

  27. On t>/26/2019 at 11 ;52:38am. Plaintiff wrote to Administrator John Powell ~s weH as: to the
  meqical department about the careless treatment he has received from Nurse Practitioner Mts.
  Linc.fa R~ Mills~ Re~r to exhibit F'.                                          '

  28~ The Plaintiff .not only .reached out to the appropriate individl.lcds in SWSP ;tegarding hi.s
  complaints, he furtherwrQtC:J to other ingMduals on June 27. 2019 regarding them. Refer to
  exhibitG.

  29. Plaintiff has been complaining for a White regarding the time of h~ catheter Change'; Which is
              . .· . .  .                    ·..    .           .     . .     .    I
  supposed to be every month-~ suggested by the d®tor. Regardless of the qomplaint~h the
  Nurse .Practitioner Mrs. Lincla R~ Miffs ignored the Plaintiff's complaint and m•ntionE!d that the
  catheter would be <;hanged every2 months, not monthly~ The Plaintiff hadnq option butto
  accept what the Nurse Practitioner said as his complaints were not being heard by the medical
  department or by her.

  30:. The process that was followed t>ut Nurse Practitioner Mrs. Linda R. Mills for the catheter
  change was fl()t hygenic, leading to a risk of high infection and is life threaf~t1in9. While
  chans;Jing the caiheter for the Plaintiffj she threw the right extensic:>n Qf the caJbeter into the red
  contaminated trash can. Upan rerrlinding her by the Plaintiff that she .had thrcpwn away tbe
  e)(tensiQn that was needed for the catheter, she reached into the contamioat~d trash can and
  picked out the exteosie>n to use in the catheter. Even after knowing that her ~ction will cause
  infection to the Plaintiff,. she continued putting the extension to the catheter with®t disposing it
  back to the trash can.

  31. Aprivate physician under cornract with a state to provide medical care to inmates acts under
  color of state law for the purpose of 42 U.S.C. s 1983 when undertaking his duties. to treat an
  inmate.

  32. These re~ss actions by the Nurse Practitioner Mrs. Unda R. Mills we$ intentionc:11 to
  cause harm to the Plaintiff. ,

  33. On 8/26/2019, Plaintiff wrote back to Administrator John Powell and the medical department
  trying to get a solution for hi~ catheter change. Plaintiff wrote to Administratc,r John Powell th1:1t
  his catheter.had not been changed in over 2 month$ and he was feartng infection. Bc:1sed upon
  his complaint~ Plaintiff only heard back from Anthony Thomas on 9/4/2019. that his catheter will
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 8 of 73 PageID: 100




   only be changed ~very 1-3 months onlffl there is a problem that require:s immediate.change;
   Refer to exhibit H.                                                                          '

   34. Noone
        . .  .cared to
                     ...........  ·.. medical .records
                       took into the            .    ... ofthe
                                                            . .. Plaintiff
                                                                 .             . includes
                                                                           which
                                                                           .       . .. ··r Administrator
                                                                                             ... .
   John Powell. medical department and Qmbudsm~ Anthony Ttlomas to s~iif proper medical
   treatment was provided to hhn.

   35. On 11/28/2019. another r~kle$8 c;1nd careless treatment by·~. different N*t$e Practitioner IE:ld
   the Plaintiff to make an emergency 911 medical call. At this time. the Urologi,t Rajmayur
   Brambhatt. made it clear that the catheterfC>r the Plaintiff should be changedi every month.
   Refer to Exhibit I.

   36. The aoov:e details .clearly show the lack of supervision, care and oversight of the .medical
   department towards the health of the handicapped inmates and the lack of ~ining of Nurse ,
   Practitioners.
           .    ..
                   OQe to these
                            .
                                situations the Plai11tiff
                                                  .  .
                                                          had to depend on the wrongI ~atment from
   Nurse Practitioners rather than getting checked up on by a ~or-
                                                                                            I


   37. The StJpreme Court's decision in Pembaurmakes it clear that"an official1 wiUl. policy making
   autbority can create official poficy even by rendering. a single decision~" McGreevy vs. Stroup.
                                         .                                          .       I

   413 F. 3d 359, 367-68 (3d cit 2005) sit;ng Pernbaur vs. city of Cincinnati 47~ 0$ 469A80-81
   (1966) There the court held. that" liability may be imposed fQr a single decis~on by municipal
   policy makers under appropriate circumstances", Pembaur 475 U.S al 480. Natale vs. CamdenI       .   .


   County Correcmonaf Facility 318 F~3d 575 (3d cir. 2003).                       ·

   38. This we c1:1n see from the above paragrc1phs the recklessness and car~s treatment from
   nurse practitioners invoking the 3 components of deliberate indifference. ·
       1. Subjective knowledge of a risk of ~rious harm.
       2. Disregard of that ris.k
       3. By conduct that is more than mere negligence.

  39. On 11/2212019. after waiting f<>r 2 months and 22 days, the SP cath@r Was changed by
   . .                   .   ...   . .                                ..                I
  Nurse P.ractitioner~ Christina Carman. At this time when the catheter was changed. everything
  seemed nprmat.. However, the patient noticed that the catheter was pushed m1;Jch deeper inside
  than needed. After the catheter was changed, the Plaintiff went back tQ his celt Ataroond
  6;30pm the same day, Plaintiff started to feel si~ With fever and w1;1s not in ,a Jitu.ation to even
  qrinate~ This made the .Plain'lHJ$C8red as he also noticed he started bleeding from his private
  part. He was concerned that the catheter was pusbe<i deep inside his ptivat(;! part which sp
  caused the bleeding.

  40. The Plaintiff ct:1lled the Officer to tell him he nee(:fed to go to the medical department After
  going tbere, the Plaintiff had to wait for a muse to do the checkup. After the ,nurse s~rtEMI the
  ex:amination, the body temperature for the Plaintiffincreased rapidly and th~ bleedin9 also
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 9 of 73 PageID: 101




   increased. The nurse also noticed that the Plaintiff's heartbeat had talso :increased. The nurse
   applied an EKG to monitor the heanbeat and she noticed that the heartbeat was unstable:

   41. Looking at the situatiQn, the nurse m.ade an emergency 911 call. Plaintiff was taken to the
   nearest hospital for treatment. The doctor in charge noticed that the ®theterwas not placed ·
   properly~ The doctor had to reinsert the Cc:1ttteter to put it .in properly~ Tile doctor identified the
   cause of the incident which was to wrongly insert the· Cc:1tlleter leading to internal bleeding ant:t
   blo<::kage of urination. ; that was causing pressure and impacted the heartbeat The Plaintiff had
   to stay overnight in the hospital. The next day, Plai11:tiff was transferred to St. Francis Hospital ,
   Which has a contract with the prison to provide care· to the inmates.

  42~ The dQctor at $t, Francis gave the sarne diagnosis as the dc,ctor in the p~evious hospital that
  the fever anci h~artbeat had increased due to incorrect catheter insertion. Tht! Plaintiff was
  given intravenous antibiotics for several days~ The Plaintiffstiff bad a t~rnperature and the
  bleeding was not under control. Refer to Exhibit I for the dQCtor's discharge r¢port. There he had
  further recommended a mQnthly change of catheter fQr the Plaintiff~ From 11/r22/2019 to
  11/29/2019 i.e for 8 days. Plaintiff had to remain for infirmary rounds and die infirmary bgt he still
  complained that he was getting blood from his priyate part. Refer- to Exhibit..J.

   43. Thus going back to Exhibit K, we can see that the catheter was carele5$lyand recklessly
   changed by the Nurse Practitioner for the Plaintiff.

  44. After the Plaintiff went back to the general population. he rai$ed a grievance to the mediCc:11
  <iepartment mentioning the ca~less catheter change by Nurse Practitioner~ Christina Carmf:lrt,
  several times and that it was not changed Umelywhich had a gap ofalmo$t ·~. months. Plaintiff
  ll:lCeived a respoil$e back for Ombudsman Anthony Thomas mentioning            tha'
                                                                                  the ·Plaintiff had to
  meet a do.ctor on 12/20/201'9 at 10:00 am to discu~ the monthly catheter ctjange pr<>cess. The
  Plaintiffwent to see the doctor on 12/20/2019, bu.t the checkupwas reschedulect for 12/23/2019.
                                                    .                               i           ·•




  45. The Plaintiff raised another grievance on 12113/2019, rnentioning that the catheter: change
  was rescheduled hoping that itwoufd be done properly this time and not creating a similar
  critical situation suOh as the situation that.had arisen previously. ihe Plaintiff raised these
  grievance$ to get the attention of Ombudsman Anthony Thomas and the mE!dical department so
  thatthe catheter is Changed timely, going forwardl as previously they have mentioned 1-3 mQnth
  timeframe for cath~tet change and not monthly as su.gg8$ted by doctors. Refer to l;J<:hit>it H.

  46. Altllo1Jgh tile United States: Constitution does not require comfortable prisonsi ne.ither does it
  permit inhumane ones. The eighth amendment governs the treatment a prisoner receives in
  prison and toe CXlnditions underwhich he is confined~ A~er incarceration. only the '' unnecessary
  and wanton infliction of pain" constitut4:ls cruel and unusual punishment forbidden by the eighth
  amendment
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 10 of 73 PageID: 102




   47. A Plaintiff must satisfy both objective and subjective inquiry. First a Plainm, must setforth
   evidence of an objectively serious medical need. Second a Plaintiff mustprov~ th~ the prison
   official acted With an attitu<Je Qf "'deliberate ind~ence" to that S.erious medi~I 'condition. A
   serious medical need is considered one that llas been diagnosed by 1:1 physici~n as mandating
   treatment orone that is so obvious that even a lay person would easily recog~ize the necessity
                           ,                           ,                      ,            I
   fora doctofs attention. In either of these situations. the medical need mustbe one that. ifleft
   unattended,, poses a substantial risk of serious harm.

   48. Anthony ThQn1as. Medical Ombudsman, was wrong to say the Plaintiffwquld have to meet a
   doctor in the general population ,in Facility $, Wherein Plaintiff can only see a JtJurse Practitioner
   and not a doctQt The Nurse Practitkmers are the ones making decisions about medical
                       .                  ..   . ··.                      .   .   ..   l
   treatmMt~nd not doctors. The only time Plaintiff can see a doctor is in the inf,irmary unit.
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 11 of 73 PageID: 103




                                              Legal Claims
                                                                              '     '
  49. DefendantsJ their agents arn;t employees with knowledge ofPlaintiff's medical needs and
  with deliberate indifference to soch medical n~s have. acted or failed to act i~ such a way that
  has deprived PJaimiff of necessary and' adequate medical care thereby em:langering the              '
  Plaintiffs health and well~being. Such acts and omissions ofthe Detenqants violate rights
  secured to the Plaintiff under the fifthl eighth. ninth and fourte:tenth Etrnendments of the United
  States Constitution.

  50. Oefendants, their agents and ernpfc,yees with knowledge of Plaintiffs medical needs have a
  duty under the fifth.- eighth, nintfl and fourteenth amendments of the United States ConsUtµtion
  to provide neede4 medical care to inmates of SWSP, in oonforroity With the st~ndards of medical
  care practiced in the State of New Jersey as a whole.

  51. Plaintiff alleges that he has been denied access to. adequc1te and compe~nt medical
  treatment care. Defendants purposely; recklessly, and unt~wtully committed . ~ ancl a.missions
  with the intent and purpose of denying and impending treatment, frustrating Plaintiff under the
  United States Constitotiott

  52. Plaintiffhas no ac1equate and sufficient remedy ~t law Which to address the wrongs affeged
  therein andwill continue to suffer irrepla~able injury from the conduct ofthe pefendants unless
  it is granted the equitable relief sought herein.

  53. The Defendant acted recklessly with respect to all oHhe events constituti~g the factual basis
  upon which the suit has been ins:titutecf l:>y stEJte minimum standards. whiPh are directly
  responsible.

  54. The Defendants are liable for the Plaintiff's ctenial of treatment beca.use they were not
  performing c1iscretionary activities and their fc1Uure to .perform these ministeri~I acts constitutes
  negligence, recklessness, wantonness and willfulness and further the Defendants absolutely did
  not Set in good faith. Defendants violated Plaintiffs rights un<;ter the fifth, eighth, ninth and   ·
  fourteenth arnendr:nents of the United states ConJtitution.                         ·
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 12 of 73 PageID: 104



 The Plaintiff has enough evidence to support his claim against each Defendant The court
 should notify by counts the violation of each Defendant.

                                               Count I

 Violation of 42 U.S.C 1983".' Deliberate indifference to serious medical needs (as to SWSP
 Custody officers, Administrator John Powell, SWSP, Head of Medical Department, Dr. Sherita
 Latimore- Collier, Nurse Practitioner Mrs. Linda R. Mills, Nurse Practitioner Christina Carman).

                                               Count II

 Violation of 42 U.S.C 1983-Conditions of confinement amounting to punishment. (as to
 Administrator John Powell).

                                               Count Ill

 Violation of 42 U.S.C 12132-Americans with Disabilities Act (as to SWSP Custody officers,
 Administrator John Powell, Head of Medical Department, Dr. Sherita Latimore;. Collier, Nurse
 Practitioner Mrs. Linda R. Mills, Nurse Practitioner Christina Carman).
      '

                                               Count IV

 Violation 'of N.J.S.A 10:5-1 et seq-New Jersey law against discrimination (as to SWSP Custody
 officers, Administrator John Powell)

                                               CountV

 Medical malpractice (Negligence/gross negligence) (as to Nurse Practitioner Mrs. Linda R. Mills,
 Nurse Practitioner Christina Carman).

                                               Count VI

 Intentional infliction of emotional distress (outrage) (as to Nurse Practitioner Mrs.
                                                                                  I
                                                                                       Linda R. Mills,
 Nurse Practitioner Christina Carman, Administrator John Powell, Head of Medical Department.
 Dr. Sherita Latimore-Collier.
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 13 of 73 PageID: 105



                                                                                       I


      A. Plaintiff has suffiqiently pleaded vio~tic,ns of his Eighth Amendment rithts.
         For deliberate indifference and for state tort claim for his injµries.  '

         Plaintiffhas pleaded detailed facts sufficient to stJstain_Section 1983 cl~ims against
         Defendants SVVSP Custody officers, Administrator John Powell. SWSP medical             .
         department. Nµrse Practitioner Mrs. Linda R. Mills, Nurse Practitioner Phristina Carman.

         Administrator John Powell failed to ensure the safety of a handicappe4 inmate • Mr. JQbn
         Powell is the final pc,licy maker concerning the Acbninistratio11 of SWSf. He alsQ bas
         knoWledge of the grievances filed by the Plaintiff concerning Plaintiff b~ing locked up in
         an appropriate cell. He further failed to address Plaintiffs issues tflerefore Plaintiff had to
         suffer the pain of a broken ankle. The on duty officers also failed to perform !heir duties
         by denying the Plaintiff to adc:tress his issues with the Supervisor.      ·

         The mecficat department also failed to pr<>vide the appropriate rnediQI~ care even though
         they ate policy and decision makers concerning ca~ and treatments .qt inmates in
         SWSP~ The evidence shown by Plaintiff is platJsibte 011 its face, as thei Plaintiff had. to
         wait for 6 days without a cast being provided for IJjs fractured ankle•. Af; per the Eighth
         Amendment. delays otdays or even ·hours in· deliVeting· necessary tre~tment may
         constitt,tte deliberate indifference. in some circumstances where the meciicat condition is
         so grave and requires such immediate medical attention•. that a few h~ursdelay in
         teceiVing medical ~re f<>r emergency needs $Uct1 as broken bones arild bleeding puts,
         may constitute deliberate indifference. However, delayed treatment fot injuries that are of
         a lesser degree may also give rise to constitulicmal gaifTIS. Plaintiff h• sufficient fa~
         indicating deliberate indiffEtrence on the part ofNurse Practitioner MrS1. Linda R. Mills and
         Nurse Prac.titioner ChnStina Carman concerning rnedical treatments; Y'hich led to
         dangerqus infections, bleeding and threat to life leading to an emergency ~11 <:all and a
              ..                                   •                               I       .


         treatment from an outside hospital. Thus all the above Defendants violatec:t the Plaintiffs
         consfltuticmal rights.
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 14 of 73 PageID: 106



                                                               .                           .
   a. Plaintiff has syffic::ie;m~ allegations against Defendants. fornot complying with the Americans
   with Dh~abilities Act. which also involves dieritnination to Plaintiff from being ai disabled inmc1te.

   Administrator John Powell is respansible for notcomplying with statutes and tequirements_ of
   ADA . the law is clear wflen the institution receives federal funds to ensure tf)e safety of
   disabled inmates. Ttterefore, Administratpr John Powell failed to CQtnply with the statutes
                                                                                       in
   established by law~ John Powell has knowl~e of the Plaintiff being placed an inappropriate
   cell. ComplyifiQ .With the Amer:icans with Disabilities Act is notju~ to say thatboustng is
   c1ppropriate for disabled inmates, the violation is only when handicapped inmhtes are keptirt
   inappropriate cells. as has been continuously IJ1f!fltiooed by the Plaintiff, ~the was placed in
   an inappropriate cell. 1029-AC S\J. The Plaintiff was -made to stcly in that cetr:until his charge
   was CC>tnplete. Medical department never provided the appropriate medical sµpplies to the
   Plaintiff which left Plain.tiff with tio other option t»Jt to refuse to go to the general population .and
                                                                                       I       • •


   prefer to go to look up.                                                              ·

   After Pfaintiff obtained multiple fractures in his left ankle, medical qepartmen~ as well as
   Administrator John Powell failed their responsibilities. ln that rnornent, the m~dical department
   she>uld have taken appropriate steps by pl1:tcingthe Plaintiff at an_ infirro1;1ry, a,s there are the
   same protocols as in the detention units~ Bot instead, Ornbvdsman Anthony :rhornas mentic>ned
   thatthe Pfaintiff did not meet tile critical requirements to be placed in the infirmary. The injuries
   that the Plaintiff suffered from was not only external but. also internal. Looking from that
   perspective, Plaintiff should have been given more medical attention than what was provided.
   Therefore, having knowledge and ignoring the Plainfifrs serious medical condition .could have
   made the situation worse makioo l'lis injuries more grave.
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 15 of 73 PageID: 107




    c. Plaintive has sufficient allegations for ne9li9ence An~ grows neglect to the le,vet of deliberate
   indifference.

                                                                                              '
   New Jersey law requires a malpractice claim plaintiff to show that 1. A duty qf care existed. 2.
   The defendant breached that duty 3.That breaened caused his c,r ner injurie~! and 4. That he 9f
   she suffered damages. Shuster v. Cabanas~ 2013 U.S dist to 11 79 aJ 12-1j (D~f\tJ. July 19,
   2013) (citing Natale, 31B. F. 3d al S79}

    N1.1rsePractitiOnerMrs. L.isa R. Mills undertookherdQties when she change~the treatment
                                          •    •                              •   •       <




   prescribed by the doctor outside of the prison. The treatment prescribed by the dOclQr was to
   change the ~eter every month, but Mrs. Mills modified the treatment b~~d on her benefit
   every 2 months or close to 3 months. She knew tf'u:ltif the catheter is not cflanged
                                                                                    '
                                                                                          timely. .


   Plaintiff can develop a urinary infection. With all this knoWledge and. $11 the ~klessness she
   has shown by nottollowing the propertreatment method and by not plJtting ~tQ practice the
   sterile method oftreatmeotbyputting backthedi~rd~ pcirtoffhe cathetet:ftom ttlered
   contaminated lra$h c:an· t:>ack into the body of the Plalntiffproves her lack ofJraining, her lack of
   sincerity towards her work and her carelessness towards the Plaintiff. A sim~lar incident took
   place with another Nurse Practitioner~. Christina Carman. who had inserted the•cathet~r deep
                    .                                                   .             '

   down in the bladder. leading to bleeding and blockage of urination. The heartbeat of the patient
   inore8$ed ~sed on that treatment; leading to an emergency S11 call and th~ Plaintiff getting
   treated by a doctor.
                         outside of the prison; A urine infection can be treated in~iqe
                                                                                    1
                                                                                         the prison ·bot
   the sih.lation in which the Plaintiff was placed by incorrect insertion of the catheter led to profuse
   bleeding, fever~ blockage of urination, infection and increased hecirtbeatWhich led to an
   eme~ncy 911 call, left the Plaintiff with. no other choice bot ,fo· go to a hospital outside of the
   pri$on for treatment This proves the laek of training by Nurse Practitioner CJnistina Carman and
   lack of supervision by the medical department which may b~ Hable .for negli9ence as well. The .
   COtJrt held that1iabiliiy may be irnposed for a single decision by municipal ~icy makers under
   appropriate circumstances" Pernbaur our 475 U.S al 480.
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 16 of 73 PageID: 108




    D. Plaintiff has .f>ufficlentfy alleged intentional infliction of emotional distress ("outragel!) .

    To establish the tort of outrage, Plaintiff must show 1. that the Defendant intended to inflict
    emotional distre$S or that he knew or should have known that emotional disttess was the lik¢1y
    result .of his conduct 2; Ttiatthe conduct was extreme and outrageous 3. That the actions onhe
    d~fendant were the cause of the Plaintiff's distress ~nq·. 4. Thatthe emot-ienal distress sust~ined
    by the .flfaintfffwas sevE3re. 49 Prospect St Tenants Assoc. V. Shew Garden$. 227 N.J supe.r
    449, 414, {App Div. 1968) .

    Plaintiff has setforth detailed factual allegations sufficient to support this clajm againstJohn
    Powel Administrator. Administration SWSP. $WSP medical department, Nurse Practitioner
    Linda R.. Mins. and Nurse Practitioner Christina Carman.

   Administrator John Powel having full knowledge of the Plaintiff's condltions. P!aced Plaintiffin
   an i®ppropriate.cen with no handicap equipment. Administrator John Powet, instead of
   addressing. the issue, ·he •IE:ft the Plaintiff alone in that critical condition. and the likely impact of
   his decisions made Plaintiffs life worsen. The spf;lciftc.actions or inactions were the cause of
   failure to provide s~fet,y to a handicapped inmate. Accordingly, Adminil3trator J9hn Powers
   alleged conduct was extreme and outrageous and he knevv or should h_ave known that it was
   fikeJy to cause en1ofional distress. John Powel has the complete allthorlty for being the final
   poJicy maker to re accommodate Plaintiff to a more appropriate cell. lnsteact the Plaintiff had to
   complete bi$ fun charge in that ceit These actions not only left the Plaintiff with mental distress
   inside the inapproprlate ceU1 but also led the Plaintiff to deal with his disabUity with his broken
   ankle outside of the cett

   Medical departmeothas had fult knowledge of Plaintiff's fragile psychological condifk>n and
   depression which was exacerbated by .the brutal combination of inadequate medical treatments
   and by the Nurse Practitioner making a joke \1/ith the Plaintiff saying, ''We can onfy provkf~ a
   Toyota when you are too.king for·a Mercedes Benz". Any person whose m,irse rationafizes a
   qu~stlonabie decision by makin9 those comments, even ~fter having knowfedge of Plaintiff's
   sufferings, is expected to give :Severe mental distress to the Plaintiff. Medical department never
   took appropriate steps to accommodate PJainfflf to the .infirmary even having the ~npwledge of
   Plairifflfs suffering from severe ankle fracture. Medicaf department further failed to provide
   appropriate treatment to his broken ankle by waiting· 6 days to addre.ss his cc:t$f:.

   After the Plaintiff was released from detention, he had to wait 4 months for nis cast to be taken
   off. During the time span, he had to suffer from the pain of using plastic bags to cover his broken
   anide while taking a shower, with the knowledge that h~ is a disabled inmate. Until this day,
   Plaintiff has complained of pains in his swoRen ankle and also he has to wear a bracelet to keep
   his ankle in place.

   Nurse Practitioner, lincfa R. Milts, at her convenience, changed the treatment plan to a          2--s
   month change for catheter instead of a once. a monto change, which was suggested by the
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 17 of 73 PageID: 109




   ctoctor. Despite having the knowledge that the Plaintiff is having multiple urinary tract infections,
   she continued to modify the treatment plan. In addition. she did not use sterile techniques: of
   treatment to prevent infections. She proved her recklessness by taking out the discarded portion
   of th.e catheter that was thrown by her into the red contamin~ed trash can aO(t put it back into
   the Plaintiff's body. The Plaintiff had no option left at thatrnoment but to accept the trt:1atment or
   to go without any treatment, Hertreatmentmethods are inhumane whiCll ~n cause severe
   infections to any~tient leading to death. This treatment has caused severe mental distress to
   the Plaintiff.

   Nurse Practitioner, Christina Carman changed the catheter for the Plaintiff on, 11lZU2019.
   Outing the :Process of her treatment. sh~ pu~d the catheter deep inside the bladder of the
   inmate causing severe internal damage, .blockage ofurlnattonl high fever, bieecUng and rapid
   increased heartbeat leading Plaintiff to be taken. to emergency medical care by calling an
   emergency 911 caJL

   The conditi<;m led the Plaintiff into severe mental diSttess as ne thou.ght he was going to have a
   heart attack. based on what happened~ the Plaintiff had to stay in the hospital with intravenous
   treatment and take ,antibiotics forthe condition. The Plaintiff had to stop daily .activities at the
   prison jtist because of this careless treatment provided by the n1.1rse. After Plaintiff returned from
   the hospital, he had no property at his disposal~ leading him to use the same clothes that he
   was using in the hospital, which is an unhygienic way for any person to have to Jive. The P!aintiff
   shQUld not have to experience all of these unsafe treatments by the Nurse Practitioners ifi' the
   first place. This was the cause of the ernotiont:11 distress.




                                                                           )
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 18 of 73 PageID: 110



 E. Plaintiff may obtain punitive damages.

  "Punitive damage <;:an be awarded in a civil rights case where a jury finds a constitutional
  violation, even when the jury has not awarded compensatory or:nominal damage" Alexander v.
  Riga 208 F. 3d4198, 430 (3d Cir 2000) (citing. Curtisv.:Loether,415U.S 189 (1974). "Ajury
, may be perrrntted to award punitive damages .
                                                    in an action under 1,983 when the   '
                                                                                          Defendant's
  conduct is shown to be motivated by evil nature or intent, or when itinvohtes r~cktess or callous
  indifference to the federally practiced rights of others". Smith v; Wade 461 U.S ·30, 56 (1983)~
  ("This threshold applies even when the underlying standard of liability for comJ?ensatory
  damages is one of reckl.essness"). A. Acting or failing to. act with deliberate indifference to a
  substantial risk of serious hann to c:1 prisoner in the e.quivalent of reckl.essly disregarding that
  risk. Farmer v. Brennan 511 U.S 825, 836 (1994).

 Accordingly, 'Plaintiffs claims of deliberate indifference to serious medical needs, at a minimum, -
 may entitle him to punitive damages·against Defendants if proven at tdal. See; Douglass v Jin
 2014 U.S Dist; Lexis 36514 al 5-7 (YV.D Pa. Mar 20 2014); Paladino v Newsome, 2018 v Dist.
 Lexis 90 198 al 38 (D.N.J June 27, 2013)("Denying motion to dismiss punitive damages
 demand and reasoning. It is generally a question of fact as to whether a defen~ant's conduct
 was motivated by an evil motive or invokes reckless indifference:)

                                              Conclusion

 For all of the above stated reasons, Plaintiff Oscar Prior-Ramirez respectfully ~ubmits the
 amended complaint.

                                                Respectfully submitted,




                                               Oscar'Prior-Ramirez
                                               SBI #543336-D



 Dated:   O =7 --13 - lO ZO

 Place:    5 .. u.J. S:, P,
 I DECLARE UNDER THE PENALTIES OF PERJURY THAT MY ANSWERS TO THE
 FOREGOING QUESTIONS ARE TRUE TO THE BEST OF MY KNOWLEDGE.




                                                Pro-Se'Complaint
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 19 of 73 PageID: 111




        ADMINISTRATION AND OFFICERS,




                        "EXHIBIT A"
   Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 20 of 73 PageID: 112
                                                                                                                         Pae: 1
                                             arne:PRIOR~RAMIRJ:Z,OSCAR

                                             fme leftn/a ·
Original Form
·1012,112018 H:02:17AM : f 0005433$~0} wrote
While in this acsu J tQld the officer that I needed a himdicap (:efl, it was deoied k!]ow1n9 that i'm aj:raraptegic. causing me
tQop fall and spr$in my ankle.and still they have npt taken this serious ent>tJgh to provide me with adequate treatment
and housingJ informed the off that. i needed to spe:,ak to aa sgt.. annd he refl,r.sed to. allow me to $peak With :a supervisor.
Communications I Case Actions
1f1l2212018 9.·24:53AM :{t...tJ~Torres) wratfJ
Your·issues is beil'.lg refedo the CustQdy Department for jnvestigatio:n;
10/30/2018 4:49:54 PM ; f Scot. Cb~n:J) wrote                            ..                .
Your issue ls Wifl the MED(CAJ;. DEPARTMENT and you have submit your e<>mptaintto them fQryout medical needs
and medical discrepancies. A$ of 10/25/2018 you were trl:lnsferred from ACSU to Facility 1
 1113/2018 t:5.$:56 PM: ( P0054333~1J} wrote
I was transferec:t however it d®sn't changes Whathappened to me at AC$Vwhieh t ftacturecf rnY ankle. a®Ording to
federal faw and APA, once yourf:H::if3vefedera1•mndin9you have to comply wlth ADA.. whi~h you faired to cto so causing
unreasonable risk of harm to inm;:,1te in your CLJstody Which is a.lso .eighth ameridmentviPl~ti<>n. tor the foregoing reason
please render a final .resol1;1tion to this matter.                                                              ·
1111412018 9:43i00 AM: ( Unda Linen) wrote
You were adVise(I. on 10/30/18
Your issue is with the MEDICAL DEPARTMENT and you have submit your co111ptaint to them for your mecfi~I needs
and medical discrepancies~ As of 10125/2018 you were transferred from APSU to Facility 1 ·
   Case 1:20-cv-03887-NLH-KMW Document 9 Filed;.t· 07/13/20 Page 21 of 73 PageID: 113
                                                                               .,




                                                 ·. ub'ect:Admlnistraticm
                                                   ,me: 1eftm/a ·
Orlgrnal Form
 10/21/2018 1.Q;•$(5:16AM: ( OOQ54338:6PJwrote
while here at 1:1ClSu. i told r;,fi'. thaH needed a handicap cell. they refuse to prQvic:ie me wlth one. i f~ll find :spained my
ankre. my feetswened to the. size of an elephant·f()Qt. this I$ not suppo$e tp.· be happennir,g. i sho'uld; also note that the
top blink in this this· -cell is too tow anti can't mov1:J ·ofr sitop. the only thing l can use rny be.d for is! tQ lay in in; iJ is difficult
to get into the be:cfand out c>f It. note i'm ·a paraplegic and should not.·~ going thro.ugl:lthis~ pl~s~take c:are of this
situation as sQQn as PQsslbf~;                    ·                                       ·    ··
thanyou
Communications /.Case Actions
1012:w2018 9:27:$9 AM': (Luz Tt;>1TFJ$) wrote
Duplicate Ref/118036981. DO NOT submitthe same i$Sue twice.
· 10124/2()18 7:08:40 PM.'. (0005433360) wrote
 Your respgnsedid absol~ely nothing. to.answer or r~oJvemy complaint YQU are leaving m~ no optic>l'I Qther than to file
 litigatfon against .this JnstitutiottfOr oqn-compllanQewfth ADA n!gulations and qeliberate indifference to rnY serious
rn~ctical needs;                                       ,                  ·                                      ·         ·
11/14/201/J ti): 14t32 AM; ( Mnda Linen J wrote
Dupttcate Refl#t8036.981. po NOT submit the: sarne ,~~ue twice.
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 22 of 73 PageID: 114




        ADMlNlSTRATION AND OFFICERS,




                        "EXHlBIT B''
   Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 23 of 73 PageID: 115                                   ........   ~---!'


                             _HOl.1$11':1 :S\JVSP-,fAC 1..H1 ..11....1oozi:t..;O . teCrea~:1'716/2018 .

                                           .·ut,·ect:AdrninI$tration
                                            une left:nta:
Original Form.
 11/1fJl.~Of8 12:2(J:i3 PM. ; { OCJ()543.$$6d. Jwrotfi
Dear Mr. Powell.,
    Sir, lam Writing this in response to the response thatJ received Which does not negate the f~ct that I was underyour
custody. Th~y stfould have prevented any unn~ssary Injury by placing me in a cell. that was notproperly equipped for
handicapped people.                          ·           ·                 ·                .. . ·                     ·
    The i$Sues with the medical departmE:Jnt :are commpJetely sept:JR:Jte from ye>urresponsibilltfes ,tp ensure.safety: for
inmates.                                               ·
   Respecttutry,
Communications I Case Actions
1112:11~01/l 8:24:19 AM : ( L:qztorres) wrote
Your housing unit ~s appropnate•for APAaccommodation.
1U21IJ()1ff 7:1'9.'26 PM: ( 0()0543336d) wr0t$ . .
i would like to know what part ofthe eeH in AQSU is appropriate for a h1:mdicap? and who made: this decision?
  Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 24 of 73 PageID: 116
 Ref# .SWSP19QOe449
                             ame:PRIOR-RAMIREZ,0$CAR .

                                           ·· lme left:n/a
Original Form
2/1112019 1:$4:26 PM,'. ( OOOM3336d) wrotct                                           .
Even though your last resp9nse on t1;.;1+1S indicated twas moved fro.m ACSU tQ Facility 1; I am still. living With the
physical 1:1rid mental burd~ ~ciated Wlttt being plac,ed by Custocty in an Improperly equipped! housing cell. (cell #1029
in ACSlJ), which r$Sulted in me breaking my ankle on 10-12"'18.                                       1


None ofthis shoUld have ever hap~rted becaus.e; l should never tlave been placed in ACSV cell #1029;
Communications/ Case Actions
212012019 10:tB:19 AM : ( t.ui Torres J wrot~
This forr:n ·dQ rK>t cont$'in SPECIFIC infottn.ation. sobmlta new form With additional informatiott
2121/2()19 2:53:42 PM: (()Q054333ffd) wrot,
Please rewr to. my 1o-;21-1e grievance (Ref #18038980) and inquiry (Ref #18038981), ·both of Which specifically s~te
that I told the AC$U, Qfficer that l was a paraplegic and needed a hanclicapped equipped .cell. I ~as refiJ$ed an
opportunity tc> $peak to a sopervi$>ry sergeant Not long afterbeing •placed in ce1i#1029, I fell 1:md broke my ankle
because the cell was not pn:>pfJJ'ly equipped tq acoornodate a phy$loaUy ham;Ucapped whe.etchelr bound inmate.
KnoWing that I was~•. paraplegic, Why was: t placed in celltt1029?
V\fhy was I nc>tallowed'tospeii.tl<·to a,sergeant?
Why was there not even an attempno ill.$talJ support bat$ In the cell while l was theta:?
What were the results of the· Custody Department investigation referenced In the 10-22.. 18 response from
Administration?
314/2019 t.:28:38 PM: ( John Pow~!/) wrote
Please be advJsed you received a response from Mr$. Torres on 2/20/19J which stated "this f<>rm do not e<>ntain
SPECIFIC infQrrnation. Submit a new form With aclditional infotrm:1tion as r:eqt,1ested.                •
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 25 of 73 PageID: 117




   Dr. Sherita Latimore-Collier
         AS THE HEAD OF THE MEDICAL
                DEPARTMENT,




                       "EXHIBIT C"
                                                        :~•   .i.,;-••;. ,,._,,_   ~   ~,,,. ·•·

Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 \,,.Page 26 of 73 PageID: 118
                                                                                                           I


     South Woods State Prleon-Faclllty One                                                                 Novembet.29, 2018
      Bridg··•·eton ' NJ
             ..        .                                                                                                Page1
      Fax:        '                                                                                        ConsultatiQn .Report

    OSCAR PRIOR-.RAMIREZ
     Mal~ DOB:12/31/1979 Booking #:,98645 SBJ:QOOS433360
     111$: NJOOCIC (NJDOClP)   .


    10/ll/2018- Consultation Report: GENERAL SURGERY 'CONSULTATION
    Provldet; v,~1c:1 D'Amico, MSN. FNP-BC
    Location of Ca,re: tiJJ· Department ofCorrections
    G~·Stn{GtRYCONSULTA,TION

 Jf·t2l.1 ~l1.Qt!J
    RE:      OSCM     PR::tOR-~REZ.
    ~~:.i: ig6~;!ii~.::D ........
    Ordering :Provider·:       coz656-4
    This is •a. telexnedicine consultation done for a 313-year-.old tt@:le, who is status

    ~is;E~;;~.~~E:;~:;4~: _:~;rt:~~~~:~~~1=:=:~~:tfi::~.~~r:~,~~~~
    no o     er comp aint$.
    PAST MEDICAL HISTORY:
    P~raplegia and gunshot w-01µ1.d .•
    PAST SURGICJUi 'HI$'1'QR)r;
    Colost~my, sacral dec'Ubit-us ulcer debrid~t.
    PHYSICAL EXAMINATION;
    He is.alept: ~d oriented, in a wheelchair. Abd<>m.en is soft-, n¢>ndistended, $1d
    n.ontender. Colostonty is viable with stool.
    :'.tMPR~SSJ:ON:
    The patient is stat11$ pc>~t diverting colostomy.
    RECOMMENDA'l'IONS:
    Continµe 1oca:l wound care for: t;l1e sacral decubit-us and colo.stoniy rod may l:>e
    =~e~~~:::~~£~:~il~~t~f::;11'-;aP!l]·i an~~.~lg,                                                4
                                                                                                       ~




    Electronfe1,1lly Signed by Vietorla D1All'llco, MSN, FNP..BC c>1110/18/2018 •t 2:i1: PM
                       r-tt tt; (' Document
  Case 1:20-cv-03887-NLH-KMW          A·; l. /. f 9 Filed 07/13/20          Page
                                                                      • , •·•· ·  27 of 73 PageID: 119
 Ref#' S\IV,SP18QS9037             Housina;SWSP-FAC   1-t-11-11.,..;1002 R;;ODate c~ated:11/02/2018.
 Ill#: O0QS:4$336O

Ur:Cient:No · ·                          . . Time left:nla.
 Original Form             .      .     .
  r1 !2!'2018 12:23:13 PM; f 00054$3$fJd) wrote
 Mt; Powell,                                             .                                   .
      srr, I am having unnecessary rnec:1icaf problems. However; on :e/26/1&, I was taken to detention pecause I rEnLised to
 go into G;P, b~use the medJ~I dept W8$ n<>t providing me with the c()rrect $Upp0es.                 .
      On 10/25118, I was taken t9 phase 1, On 10/26/18, 1went to s~ ff)e nurse so she san proviqe me with supplies for
 one week.                               ·
      l tr:ieef to •explain to her thatthe br:ami hollister ~s,wod<ing wen for me,
  . I had no leakf:lge or :any other prQblems ·With it.
      The br:arrd Jwas given1 C.onvatec Natura; leaks and de;,~ notstay attached. the nllrse totd me that J wanted a
·"Mercedes-Pens" When they can :oniy provide me With ·a· "Toyota.                                   ;             .
   . The medical dept ~t southWo:ods ts not considering the n'$gative consequenCEJs ofth~ cron~tec nati::i~. ThisJncludes
 stmSSi depressiort; ·and- sleep problems, (can onJy sleep on my back) orri9hf $Jde out of fea.rof ,eakage .and if I .$1eep on
 my left side It alsq affects my prEJssure, thatsQai'$.                                                                   ·
   Thank you!

Communicatrons 1 Case.Actions
111712018 8;1'9:0Q AM:( Luz T<:»r~$) wrote
Yo.ur issyes Js .being tefer to fie Medical Patient Advocate f9r investigation.
121:51:2/J18 8t33:58A.fvl: {Anthony Thpmas)     wrote                                              ,
thank you for your feedback~ Medic:al hias approved supplies to proVide. lfypµ're having a.o is,sue With tt,em not fitting
property or leaking. this 1s something that must be d.iscussed in nurse cafl or chronic bare, l could find nothing recent in
the record regarding this matter~
 12/1612018 10:-38:44 AM: ( OOO'S4,3336d) wrote
I sent me~ical a request for $4pplies and also I requestec:t by way ofthe ~iosk. The nul'!:le's re~ponse were out ofplace
wt,en :she told me thatHollister supplies were like a mercedes i;·enz. Not haVing the correct supplies is effecting me in
adverse ways physically and rnentally. thank yQu.                                                 ··
1l1Bl201f! 9:5tt06AM: (Linda Linen) wrote
This is oot ~n Appeal, If you tiave .an additir.,nal question, you can $Ubrnit a new inquiry.
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 28 of 73 PageID: 120




   Dr. Sherita Latimore-Collier
         AS THE HEAD OF THE MEDICAL
                DEPARTMENT,




                      "EXHIBIT D"
     Case 1:20-cv-03887-NLH-KMW Documentlr 9 Filed 07/13/20 Page 29 of 73 PageID: 121
                                                                                                                Paae:1
 Ref# SWSP19006764                         Housina:S\IVSP-FAC 1:.H1-JL-1002 R-DIOate Created:0i/13/2019
                                           Name:PRIOR~RAMIREZ,CJSCAR
 Form:Grievance                            Subiect:Medical                     IDescri1:>tion:Gon¢ernsrrreatment
 Uraent:No                                 TimeJeftmta                         IStatus:Closed
 Original Form
2/13/2019 1:37;51 PM: ( 0005~336d) wrote
Dear Mr. Thomas:
I requestthatyooroffice invEJstigate the foHowin~ matter:            ·. . . . . .     ... . . .      .
An X-Ray on 10-12--18 confirmed. that I had sustained acute trimafleolarfreu;tures in my left ankle; Knowing this, I was
still returned to tt1e unsafe detention cell# 102~ instead of being moved to a more appropriate ceU inECU, where
detention protOCQls could still have bE)en enforced... Being placed back in an unsafe cell only risked further injury to my
ankle .. Jnmates have been placed in ECU to receive proper medical attention for lesser injuries tbat Whclt I suffered. I
would hate to think that my previous complaints about inadequc1te medical supplies affected the ~ec:ision making
process.                     ··                                                                     ·

Communications /.Case Actions
.31141201Q 8:34:$3 AM:• (AhtnonyThomasJ wrote
Thank you for your feedback. Reviewed··. You did not meet criteria for ECU placement at that time. Voll were seeh on
2/26 for follow up with the orthopedic specialist who removed the cast. No problems noted. Prior to that, no
recommendations were made by the specialist for any special housing arrangements.
 3/161201.91.'.34:12PM: ( 000543336d) wrote
 I received my ankle ®St or1 t0-18-18 at Trenton Clinic and had a. consultation with Dr. Scott Miller. Or. Miller indicated
thaf l should be afforded a transfer board,. a crutch support for my wheelchair, and·that I should be housed in the
SouthWoods infirmary unit instead of the detention unit. None ofthese things ever happened,             ·
ll is· rwt up to me to decide where I am housed 1:1t SouthWoods. The Medical Department here ,t SouthWoods, however,
knew on 10-12~18 that I had suffered a fractured ankle c1nd they allowed me to stay in cell #102~ in detention, a c:en that
was never appropriate for a pan1plegic, especially after I felLand fractured my ankle and did nothave a cast for six days.
I am still raising these issues because I ha.ve never received satisfactory responses and it takes several months to work
through the grievance/appeal process. Previously, I submitted grievances concerning other issues, such as the quality
of my medical supplies anq how it was adversely impacting me.
3/20/2019 8:28:36AM: ( 1.,.inda Llne.n) wrote
                                                                         lo
This is not an Appeal, Please follow the proper procedure as it relates the Inmate/Grievance System... You must first
                                                                                      a
(1st) use an lnqQiry Form forone (1) general question or conc:ern .. You. cannot use Grievance/Appeal as an Inquiry.
Also; complete a MR-007 (Health Servic:es Request Form) for your concern; No further action Jilecessary.
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 30 of 73 PageID: 122
    Squtb Woods$bltt Prlson-FacHity .One                                       November29, 2018
      BridgltQn, NJ                                                                       Page1
     Fax:                                                                       Ernerg~nctReport

    OSCAR PRIOR--RAMIAEZ
    Male 008:12/31/1'979 B<>Oking #:698845 SBl:000543336D
    l('ts: NJ.DOCIC (NJDOCIP)


 ~_!9/12120'18 -En'iergenoyReport: Medical~ for ~de ~
   · Pn;,vider:Denise. Schnee, RN
    L.qqatton Qf Care: $out.-i Woods State Prison-Extended Care Ui'iit

   Vital       ns
    ······ Si•g.
   Ht: 74 ln•. Wt: unable lbs. Inches

   Body Mass Index in-lb
   Hefgllt(J11): 74
   Welght (lb): unable
   AST to Platelet Ratio lndtx (A.PAI)
   $GOT (AST): 26                       .    .
   Pfa...et$= 163i'HOlJ$AND/l.JL
   T: 97~8 deg F. R: 20 BP: 160/80
   Radial Pulse rate: 85 Pulse Ox: 98
   Blood P._.ure: 16Q/80 rnrn fig

   Peak Flow
   Orientation Level
   Oriented to time? Yes
   Ofiented to pla~? Yes
   Oriam,ci to pel'SC>n. Yes

   current MediQitionLl$1:(priorto vi$1t):
   HEMORRHOJOAL 0.25-14-74.$ % R.l=CTAL OINTMENT (PHENYLEPHRINE-MINERAL 011..-'PET) El))ply
   TIil PAN as directed                                                                . ·· · ·
   ROBAXIN 500 MG ORAL TABLET (METHOCARBArvlOL) 1 po t,ic:tpro spasm x 12 ~OS
   REGULOID ·$8·%0RAL.POWDER (PSYLLIUM) 1 tablespoon In 8 'OZ water BID constJpation x3$5 days
   DOCUSATE S0D1.UM 100 MG ORAL CAPSULE (OOCUSATE S.OOIUM) 1 'tab PO SID PRN ®O$fipation
   x365days
   ZANTAC 150 MG ORALTABLET (RANITIDINEHCL} 1 tab PO BID PAN GERD x • days
   UNZESS 145 MCG ORAL CAPSULE (l.lNACLOTIDE) Unzess 145 mcg PO daily x .tdays tben lnc:r~
   tQ BID ~• 385. qa,ys
   LACTULOSI= ENCEPHALOPATHY 10 GM/15ML SOLN (lACTULOSE ENCEPt-lAl,OPATHY) 1500 BID
   PAN CONSTIPATION                                                       .             .
   Sll.VADENE 1 %CREA (SILVER SULFAOIAZINE) DAILY TO WOUND LEFT MEDIAL ASPECT OF
   KNEE.X 30 DAYS                             .
   BACITA>.CIN ZINC 5()() UNIT/GM OINT (BACITRACIN ZINC) APPLY DAILY TO RIGHT LATERAL
   THJG.HX 30 DAYS                                     ·



                         •
   Nurse SOAP Note ubjec;tive
   Reas()n tor viSlt: l:mergency Pas$
   Chief Complaint: left fO()'t swollen,
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 31 of 73 PageID: 123
    ·South Wooels stat• Prlso11-Facility One                     Nc,vember29, 2018
      Bridgeb:>n, NJ                   ·                                   Page2
      Fax:                                                        Emergency Report

     OSCAR PAIOR~RAMIRI:%
     Male. DQB:12/81/1979 Booking #:898845 SBl:000543336D
     Ins: NJDOCIC ;(NJDOCIP)


     Mental Health Hfsh.;Risk Inquiry Incident:




     NUl'$8   Physical Exam
     General
 Jr, Comments: Medical staff responded to code .53 in ~eteotion at appro)(Jmate!y~ p t alert awake
 f oriented upon amvat. vitals stable. pt was sitting up straigbt cm butt®kS. state~~• had been sitting on
     toilet Changing his colosotmy bag. when he srKf off toilette> flQQr. left foot, ankle appears swollen. n.o
    other cx,mprairtts. pUfte.cf ,gently baek tote, wfl•¢hair~ pt staJet1 after fall, he scooted to .cell door in
    front c)f cfoc,r to ~t custody attentic>n. no ~c,Lrte· distress noted. to see provider toe;lay. will CQntinue to
    mQnitQr             ·         ·                                                              ·

    Respiratory System
    Breath Sounds
    PQ1$e0x:98



    Plan
    Prc,blem/Dlagnosl11 l..ist
    MAJOR DEPRESSIVE DISORDER, SINGLE EPI. FULL REMIS(A1)
    PARAPLEGIA -T7 CORD INJURYWITH SURGICAL REPAIR (ICD-344.1) (ICD10-G822Q)
    OVT - LLE(ICD~453.40HICD10-182.409)                        ..            .
    PARAPLEGIA (ICD-344.l) (10010-682.20)
    DEEP VENOUSTHROMBOPHLEEJITIS. HX OF (lCD-V12.52) (ICOt0,286;72)

    Copay
        .·
    fttedical Copay Charged: 5

    Alfergies:Orders1Reterr:a'8:
    Other MecliefJ.I Equipment (gQ022]
    Other tv1edieaj Equlpmeot [EQ022l
    Wl:teEttchajr [EQ021]     ..
    Housing: Lower. Bunk Only (8005]
    Other Medical Equipment [EQ022]
    Other Medical Equipment [EQ022]
    Other On Sile OrderIOT010]
    RefEJrral- Nursing tQ ·Men-I Health [INRF099)
    Other On S~ Order[OTQtQJ                        ·
    Colostomy supplies [EOOtOl
    Other On Site Test (wiU prim out). [OTP010]
                                                                 ·1
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 32 of 73 PageID: 124

    South Woods State Prltson..facilitY One                                            Nov"mberaQ, 2018
     8ridgetOl'.l, NJ                  .                                                .    ..    Page1
     Fax:                                                                          Oiagn®tic Report Ottler

    OSCAR PAIOA-FIAMlflEZ
    Male POB:1213111979 Bookji:Jg #:~645' SSl:000$43836O
    Ins: N.JDOCIC (NJDOClP)          .


 ,,J/ !Pll~Jl18- Diagnostic Report Other: ·)(RAY
  ' PtOVid..-: ll1'h>nica Tsakiris, APN
    Location of Car~; NJ Department of Correctlotl$
    XRAY

    .OJ.U:iln{ING .PROVIDER: MON'.ICA MARIE TSAI(IRIS

    ANI<LE CQI\fl?LETt, MIN 3V, L ~
    R¢s1,1lts :. bblique f:r:act:µres of the trimalleolar lcegions with, mil¢{ mala:ligtnnent.
    Sof'.t             .                  ·
    tissue .swell,J3;1g.
    Cpnclu$ion: Acute triimalleolar fractures.
    Electronically $'signed       by '.NICQ!iAUS J.   lUJE;HJ!i, M.D. 10/13/2018   12:;J.1:34•.~ EDT.



    {SI~ B~llADIOLOGIST); NICOLAUS              :rq,JEHN
   D~Tlil OF Sl!lRVICE; 10/12/2018
   MAHE·: OSCAR PRIOR ltAMIR:ElZ
   DQB:: 12131 / 1979
   SSI4h 0005.43336D
   Provider: MOBILEX
   Code: 131;,tt) · · · ····

   Etectronically Signed by Monica Taaklrls, APN c,n 1Q/13/2O18 at_1q;!t~.M.
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 33 of 73 PageID: 125
    Soyth Woods State Prisc>11-Facility One                                      :November 29, 2()18
      Bridg~ton,. NJ                           ·                                                Page1
     F~:                                                                         .Const,lltation Report

    OSCAR PRIOR-RAMIREZ
    Male 0013:12/31/1$79 B®ki119 #:698645 SBl:000$43336D
    Ins: NJ0OCIC (NJDOCIP)


    10/18/2018,. CQMuat.tion      ,..,rt: OFlfHOPEl)IC$ CON$ULTAtlON
    Provider: Victoria D'Arnicc,, IIIISN, FNP-B'C                 '
    Location of Cate:    NJ Department of C«:.rrections
    OR'l'lIOFEDIC$ CQJ!i$ULTATION
~· . l~11a1201a

    RE::.   osc~  Pl:'tIOa,...lUUi:tIREZ
    DOB:    12/31/197:lJ
    SBii: . 000543336D
    Ordering.l?:rov:i.der:       coz6564



   Tb:~patiex:lt is a 38-year-old male wiyh pc:i:raplegia. He apparetitly fell from a
   wheelchai,r injuring t.J:);e left lower extremity. · Whe patient was: k:n.own t,c:> helve a
   fracture of the distal tibia as .il. rcast.1lt of the fall.
   X-rays show a •b1.1<::kle-type 11 fracture of the <;iista:1 til::,ia. In :that; the
   patient: is paraplegic and doe$ nc;,t walk, there is no itidication for surgical
   interventic:m Qr eve?J ol:>taining a cQmPletely anatomic alignment.                 ·

   'When r eval.ua.ted tjle pa;~ient, r was al:ile to iilcUlipulate .the fra<:ture slightly
   artdput it in a more acceptablca position. 'i'he pa,teient was; placed in a shc;>:r::'t-
   leg cast,, The.pati~t W'ill need to be in t:llis cast for then~ 8 to 12
   weeks. He. should r.emain nonwef.ghtbearing. Of note, thca patient isi
   para.p:Legio.. Hca should be affo:r:deci ·a, tr~sfcar bO'ard to allow hii.m to transfer
   from bed t<> wneelc:hair, Sb he does not have teo prop up on the ;tegs ~d p,;i,t any
   p:ressttr.e on the l,egs . WJ;ieelc:hair should have a c;rµJ:ch SIUpport: to keep l:li;a
   legs off the floor. 'l'he. patiE!i:lt should ha'Ve monthly x-r:a.lt$. Whese can be re-
   evaluated while he is l;,aok at South Woods State Priiion with month1:y olinios
   there.




   mts/l94i 8:80/1


   Electronically Signed by Victoria D'Alnico, NISN, FNP•BC on 11/27/2018.atl:20;PM
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 34 of 73 PageID: 126




   Dr. Sherita Latimore-Collier
         AS THE HEAD OF THE MEDICAL
                DEPARTMENT,




                       "EXHIBIT E"
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 35 of 73 PageID: 127
        Se>uth Wo<>ds State Pr.ison-FacdHty One                                        April 1, 2019
         Brf(tg~too:. NJ                                                                      Pagei
         Fax:                                                                    Consultation Report
        OSCAR PRIOR-RAMIREZ
        Male 00B:12/31/1979 BQoking #:698e4$ $B1:0005.433360
        Ins: NJDOCIC (NJ.OQQIP)   ..

 . }'       . .       .

, .>'it-~_QlQ • Consultation Re;,port: ORTHOPEDIC CONSULTATION
  ' .Provider: Lisa RfJ1:1ee JllliH11, .RN, NP
        Loc:atlc:m of Car~: NJ Pepa~nt of Corre¢tions
        ORTE:OPEO!C. CONSULTATION



    RE: OSCAR PRIOR-RAMIREZ
    DOB; iiI3'.1/197J . ·... ·. · ..
    SBI#:         000543336:0
    ox-dering Provider:           cmsmi20
    Th¢ patiEm;t i1$ a 39-yea:r-old lll.alewbo prel:!epts for follc:>wup with a dis"tal 3rd
    tib--fib fracture. The patient had been in a cast for 4 months. The ·cast is
    n<:>w removed~ Th¢. patiept is allowed to start range of rnoti.on~' The patient is
    a paraplegic, does not r~quire any further treatment. Regular foot Care ,
    should p.ow b¢ :;;tart,e('l.


    Alunar Shakir, DO
    mts/205'9517/31


    Electronically Signed by Lisa Renee Mills, RN, NP on 02/27/2019 at 6:40 AM
                                                               ,
                                                               ,•·,

Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 36 of 73 PageID: 128
 SQUtl1 Wooele: State Priaon~Faciflty One                        Augqst 5, 2019
   Brld~ton; NJ                                                     ·     Page2
  Fax:                                                                Office Visit

  OSCAR PRIOR-RAMIREZ
  Mate DOB:12/31/1979 Booking #:69$645 SBl:000543336D
  Ins: NJOOClC (NJDOCIP)    ..                 .


  DVT-LLE (IC0-453.40) (ICDl0-1$2.409)
  PARAPLEGIA (ICD-344.1) (ICD10-G8220)
  DEEP VENOUS THROMB<'.)PHLEBITIS, HX OF (ICD-V12.:52) (ICD10~286;72)


 Copay
 llll~ie11I Copit;y Charg.S: 5
 Medi~ati(ln Cc>pa.y Charged: o

 Allergi_es;Orcler$/R~ettals:
 Othti!r Medical Equipment [EQ022]
 Other Medical Equipment [EQ022J
 Wheelchair [EQ021]
 Housing: Lower B1,1nlcQ11ly [SOOS]
 Colostomy supplies [EQQ101              ·
 Other On Site Test(will print out) [OTP0l0]
 Other Medical Equipmenf.[EQQ22]
 Other On Site Order IOT010J
 Other Medical Equipment[EQ022J
 Other On Site   -r~t  .(will print Qut) [OTPotol
 Colostomy supplies [EQ01()J
 Dressing Change [OT002]
 Dressing Change (will print out) [OTP002J
 Other Medical Equipment [EQQ22J
 Other Medical Equipment [EQ0~2]
 Dressing change supplies [EQ012]
 ColostQJllysupplies [EQ010] .
 Other l.ntemal Re(ettal [INRF009]
 Urine Analysis - 54aa [~31
 Urine Culture - 395 [395]
 X.,..Ray, .Ankle (XRCPT;.;7361 OJ


 Orders tp be Processed and/or Transcribed


 ~-
 New or ChJmged Medications & Immunizations
 ACETAMINOPHEN 325 MG ORAL TABLET (ACETAMINOPHEN) 2 tablets 2 times daileyfor 5 days as

 Lab$, Coos-.alts, Tests&Pl"Qcedures, Clearances, Restrictions, Referrals, etc.
 x..Ray, Ankle [XRCPT,-73610)                              .                             ,
                                                                                                     .




   IM arrived with complaints of swelling and pain in L ankle that was fractured 6 months ago .Tylenol given
· ]for pain and x ray ordered. ICE given during vss
                                    .           .
                                                                                          ·


 Eleetro11lcally Signed by Adrianne Nlcflarnes•~ RN, BSN ()R 07/11/2()19 at 8:01 AM
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 37 of 73 PageID: 129
   South Wood1 State Prison..faclUty One                                                        Augu$t 5,2019
     Bridgf:3ton, NJ                                                                                    Page 1
   -Fax:                                                                                            OfficeVisit

   OSCAR PRIOR-RAMIREZ
   Male _[)()B:1m1/1979 Booking#:69864& SBl:000543336O
   In$: NJDOCIC (NJDOCIP)


  07/18/2019- OffiCE! Visit: Siok Call flu nurse sick call
  Provider: Lisa Ren• Mills; FIN, NP           .
  Locat1on of QI~: South Woods State Prlson-Facllity One

  Vital .Signs
  Ht: 74 in. Wt: w/c lbs. inches

  Body Mass Index in-lb
  H61ght {in): 74
  We_ight (lb): w/c

  AST to Platelet Ratio lnd~x {APAI)
  SGOTlAST): 26                         -
  Platelets: 163 THOlJSAN0/UL

  T: 98.4 deg F. R.: 18 BP: 128/68
   Apical Pulse r ~ 78 Rhythm: regular Quality: Bounding
  Pule Ox: 97
  Blood Pressure: 128/88 mm Hg

  PeakFIQW
  Orientation Level
  Oriented to time? Yes
  Oriented to place? Yes
  Oriented to person Yes


  Doct~r Visit: subjecthre
  From Doctor Visit
  Reason for Visit_: Foliow..up
  Mental Health tllg~Flisk Inquiry JncJde11t:
  Review of Systems
  Musculoskeletal: left ankle ancl foQt pain espc with transfers. pt had a recent leg fx. on arrival_. that has
  since heated. pt is concemecl that it has been fractured again

  Physical Exam
  Musculoskeletal
  Galt and station: w/c paraplegia
  LLS: l;eft footwith erythemla. EJnd reddness. full rorr:i of foot and ankle with pain


  Assessment                       _
  Do~ Jtae patient understand the treatment plan? Yes
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 38 of 73 PageID: 130
  South Woods State Prisqn-FacUity Orie                           August 5, 2019
  . Bridgeton, NJ                                                                      Page2
   Fax:                                                                            Office Visit

  OSCAR PRIOR-RAMIREZ
  Male DOB:12/31/1979 Be>oking #.:698645 SBl:0005433360
  Ins: NJDOCIC (NJDOCIP)


  Does the patient agreewith treatment plan·tves
  Assessment: r/o foot/ankle fx in paraplegic


  Plan:
  xrays

  Disposition
  Di$position: return for followup
  Return im Prn                  ·




  Medical Copay Charged: 0
  Medication Copay Charged:     o
  Orders to be Processed and/or Transcribed
              C
  Labs, Consults., Tests&Procedures, Clearances, Restrictions., Referrals., etc.
 X-R~y. Ankle [XRCPT-7361 0]




  Electtc>nicatly Signed by Lisa Renee Mills; RN, NP on ~9711N?OJ~~at 10:48 AM
                                           '
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 39 of 73 PageID: 131




   Dr. Sherita Latimore-Collier
         AS THE HEAD OF THE MEDICAL
                DEPARTMENT, .




                       "EXHIBIT F"
                           f.·~--·t'·..cct,t
      Case 1:20-cv-03887-NLH-KMW       .- ...·t
                                             . .... Document
                                                    f·•
                                                    tc. .{•. 9 Filed 07/13/20 Page 40 of 73 PageID: 132
                                                                                                     ... Pa:e: 1



                                              ime, left:1.8 0 · s ..
  Orig,naJ F'orm       .
  612612.()1"9 11 :52:38 AM : { 000543.3360 Jwrote
 Dear Mr. Powell,                             ·
     On June ta, 2019; I went q<>wn to Medical and seen the Provider, Mrsi usa R. Mills, to have $P Change on the visit,
 tt,e provider Mrs. Mills at first tried to change my SP Tubing in my wheelchair. ) te>lg ner she coulc.t m,t do itlike that 1
 need to be JayJng down, so she:did. I ·also notice thatMrs.. Milts also still had the gloves on that she was wearing Wilen I
 enterecl t.he exam room. She never ch.anged the gloves to•a mote sterile pair after seeing somec>ne; prior to my coming
 into the room.                                                                                      ·
   · I ~d her,abollt Qils 1111d ,st"te became opsetwith rne. I explaioeq thatoot using anew sterile te~hnique can cause
 serious rne(Jical problems With my urine and I could get an infection while changir,g my urine extE!nsion tubing. She.cut
 the conr1ect1on in halfand pla®d the wrong end to my $P Oath. and tossed ffle end that need~ to be placed with with
 the harder tut'>ber e<>nnection in the trash. l had tc;,11:f Iler that she us!;Jd tflewrong end pf the extehsion tubing. Continue
 Page Two                            ·                                                                                  ·

 Communications l Case Actions
 81$12.019 9:57i36AM: ( Anthpny Tharrfffls) wrote
 Thank you for your feedback, Your cone.ems will b(J forwarded to site le1,1clership for inveffigation.
· 8/2912019 7:21:5S AM: ( 0005433300) wrot?
  This not the firsltime this har>pen t<> me an~:f the :serious ®ncern l have is that my health rs conti'nued to be putin danger
  with the inclivJduals whom is running it and offering the treatment that's ·alo.t of tbe time not adeq~uit~ nor proper and this
  in<iifference is what seriously concem me, u keep happening and anegedlt they indicate itwm be investigated but nothing
  positive happen to change the matter from: the illegal practices, Tnaok you!·                         ·
     Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 41 of 73 PageID: 133
                                                                                                                           Pa e:1
 Ref# SWSP190277Q7




 Original Form
 612612019. $:41;-59 PM: ( 000543336d) wrotli'J
 Mr. Powen
Contir1ue P1;1ge Two
Of My Early 6/26/19
Medical Complairlt
   . ThaUhe encl she used will slide oft She then notice, that I was right and took thf:l part, she cut o,1Jt tthe tt'a$h anQ
Changed it wittJ the tubing she tried to use the first time; l expJaineq to her I do .no,tthink she st'IQ1Jld be uostng the. tubing
tMt she took out the vash, tq use a new fl!bing ~nnectioni she then got 1Jpsetwith me and told me do not tfJII her ho:W
  do
to .hetjOb. So rtQW, I. have a Urine track inefection and I receive 800 mgg S1Jlfatritr1 for the problem. AH I want is sterile
techrtiq1..1e use for this prQCess. She does not placed th:he Catb. into my bladder the right way so hours late_r I do not see
urine in my bag(t ttave toretum to have the process done over again thatcan t>e a dangertc:> rny; health because my
bladder cetn exµlode by holding ITIY urine for so long. The only way I notice thatmy urine bladder was full was because
my legs $tarted to release _$Weat frQm them. Plea$e correct this l'fli:'!lter!
Communications l case Actions
8/612019 9:58:07 AM: ( Anthony Tham~s) wrote
Ttlank you for your feedback. Your @ncems will be forwan::lecl to site leadership for investigation;
8/2812019 i:46:30 AM: (0Q05433$$d} wrote
Oil August 27; 2019~ twas called down to medic.al for a requ8$l forrn I submitted C>IJ August 25, 2019m explainir:ig my
last cathether change and how it been move(f from every montt) 10 every two m.ooths. Mrs. Lisa :rvfills changed itt~ every
two month. so when the two months bad p1:1sst since my last cathether change I requested health care service c:tated
Augost:25, 2Q19, when I went down to medical wrmy request I was told that she will getl:'!round to it when.sh& gets
around to it right now was not important that :she will cen me When ·SrnJ Js ready to ch1S1nge my cathether my _last cathether _
chE:1,:,ge was June 1·a, 2019 I t,ave filed a gde~nce ,on ·this matter and still no results.
     I went on Tuesc;tay 27, 20.19 to medical and. was told that1tte change of my caJIJethetwas not urgent. l was :s.eer1 by a
nursem whorn name escape me fQr now and then I seen Mrs. Mills,, till nP c::hange ofdecisiQO to correct/change it This
matter9an not continue to be ·a medical negative toward. my medical                  ·
 c::oncem. Thank you!
   Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 42 of 73 PageID: 134 ......                                  ~    .~•   ..
                                                                                           . ate Created:()$/Q812019




Original Form
81812019 t2;:2$:56PM: (00()$433360) wratf;
Dear Mr\ Powell
      . ..   . . ..   .
                            ·
                          . ·.   _Ill.   .•   .   .                                    .             .
                                                                                                      .  I

    Sir, lam appealing the decision ir1 reference to ernaif: re$ponse to ref1:mce number 19Q27634,
   This is not the firsttime this has been happening to me~ I should and ls,entitlecf to proper andl adequate ~edical
treatment. E$pe~ially as long as I am fn tt,r Dept pf C<:>rr. custody •.                             .     ·     ·
   I
way. should havl'! been   re~Mng    proper
                                 .. . .    medical sterile by. the n,eqical tech eith the correct medi~lly and regally
                                                                                                                     . right
   Unfortunately; tbe current medical care is not the proper ca~ tthat ll lil:JTJ suppose to re~eive from the negative 11~1'$e
CQnduct that be pmflng my fife in danger and health in (Sanger;
   'Please investigate this matter and thank you!
Sincere!
 ...... y                                    ·

Communications I Case Actions
8114/2019 7:1ttia·AM: ·(Ahth$t1Y Thomas)              wrot~
To appeal a ~se, you rn1:.1st reopen the previo1.1s ~erence numbe.r that you ~re disputing.
8/28/2019 8:04:24 AM: ( 0:005433360) Wft)te
Waiting on decision!  ·            ·
   Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 43 of 73 PageID: 135
 Ref#SWSP19034135'
ID#: •0005433360
                                               ub ec(:Medi~al
                                               lmeJef:t:18 Oa s
.OrigihaLForrn                             ,
lJ/Q/2019 7:01:14 AM : ( 0005433364) wrote
Dear Mr. Powen.

    tam ()fficially sending, in this complaint in reference to Ref. NMmber 1901:9271. Because I: am 11Qt receiving the IJgal
aocJ proper medical 'tare for' roy specific conditiqn. The treatment In the min. is what f should be ,eo1it1ed to.       ·
    I be entitled to receive ;proper medical ~te,ril bya tech, 'thl:rt does medically and legally tbe tight way.
.. Espeeialfy glven the care f am presently receiving is. ootfree and I arn Ch~rged for the wrong/ conduct and treatment
by the nurses whom have been pµffing my life rn danger with the inadequate medical care. · ·
   Could this matter please be investigatedf J appreciate your time and consideration iin this matter.
Sh::icerely                                        ··

Communications/ Case Actions
$11$120.1@ 9:01: 15 AM: (AnthOfJY Thomas.) wro.te
You must appeal the reference n1.1rnber that you are speaking of ... 1®1 !}271. Open tha.t form tq appeal it,
8128/2019 7:27>1$ AM: (000543336d)       Wit}~
Waiting on a c:teoision!
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 44 of 73 PageID: 136




   MEDICAL CQM.PLAlNT TO MRS~ LINDA R.
                 MILLS,




                        ''EXHIBIT G''
  Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 45 of 73 PageID: 137
      =~:~~:=~~                                                       NEW            1:~~~nr:                                                          OFCOd~CTIC>NS ;~                                    Rev;l-~412014 _                          11 )_

      JNMATB·sNAD
      Location/Hous~gtinftC;Fl
                                               ~~ =
                                                  t~7~~~k
                                                       ~: ·mr. .• 5 4 3 ¢ a G,,Q ....
          The below ¢0rrectfvehlt~rm-tion ~hould be u$etl ·a~ f~llow~d when SUblltittfng·tor lnfor111atiqn to" . . ,. .•
               Institutional staff on a first time basis~ J»leasec ·... the aetfon 11c,ted nu:Uo the le,tter·x. . .
                        ... ·-.,·,:-< .··· ..,:.·.·   ... ,.. .   .
                                                                                                                    ,· ' ~-'
                                                                                                                                        i"•
                                                                      ·>·~- ..,...                      · .. ·· ... , .. , .... :       .     ...   ·.- .. ,   .           ······..                       .... '• ··•. · .· , ... -~ •··.    ••f·   .. ...                 '
                                                                                              ~   --•· . . . . .-                                                                              •• •·. I
                                                                                                                                                                                                                                       "·i   ·-· -~,-    ''.'   • • ~'!'   •;


              ou must.·. <:onJplet.eJhe follo)Yin.g fl.arm marked !Jefow.·. and ~e it    JJie correet l,p,t; ot send by Tot~ M~).
             · 0 Bduc,t~q/µ{WLif>rary Fornund ~~-, . . ..... . (:::::' .                     . ....· .·                       ' ·         "i:J .
                   ••
                  office of the Qmb:qdsmlUJ, Request Form 11.qd pox.
                  DOC Oovemmen~ ltecords Req1,1¢$t Form (OP1")
                                                                                   . JIM ClatJJJ for L.ost        ;. . Prop . ..  ... ~
                                                                                  Oitequ~tft)r ®PitiSofMedie:lll/O~µtaJ Reeerds (Mlt022;'30l4(U)
               [JNJpoc lnq,dry Fotm                      ·. ft                .                         .             .
 , 1. 0 Yo!J must~ubmit:• t-l.JjjQC Job Chimge Fonp. Once you ha'vec.9mplete.d ih.e foM; it must beJnu:ided iq fO your detail $lpecyisor,
   Only the detail supervisor can iumyµ~r request into Clllll!iil!c:atlon: OR ASfaff.rrnsmber mugt •ujjmit a ~tart referral. The.staff member must
   <feliver the ~fen'al 'IQ the apprc,priate.departm.ent.
                                  .   .   .
                                                          ONLY llta!f'.membets
                                                                        . . . ·. .can follow"up
                                                                                     -
                                                                                                   on oompl«ed
                                                                                            .. . . .     ..
                                                                                                               forms,.. ..          :
                                                                                                                                    ~
                                                                                                                                           ·                       ~   •                                          ~




  3, 0 Pleate·see your pntt ~ociat W:or~er to et,mplete t.he 1l!>ptopriatefc:mns: tot pn>gtam~. 0th.er related setvi~. and inform.ii<m to: include
  but no}·~, limited to: ~0¢illl Security .Card. Birth Ctt(ificatd: ISP. cage Your Rage. $TAR$, ~BALL•. HOPB APti Thlnkil'lg for a Ch~g~
        .                                         .    .    .        ~·                                                       .             .•;.

       •
                                                                                                                    '                                                                                                 .•


 ·4,. 'rhe formyPu 111,1brniUe!;J. c:lic:I iiOt,oontaln S~C@C inrdfuiation, P,l~e: ~d additional infontiation and resubmit, .. ,
  $. Cl Your l11mate Orievanee form/ inmate ,fnquicy Jotm.'COntaiiled 1®111 Qian one(I:) questioll, Which cannot be haJUJled t1n the same .fonn,.
  Please familiarize yourSclf with information on t~e Remedy System that is listed ln Jhe lnmate HandbOo!t.imd ;tl!Submit an,othea: Inmate
  Qrievance Fonnt lnrnate Inquiry Fotm.                                          '

      •
  6.. Your lrunate Grievance.Formtlnroate lliquiry•FOnn was d¢posited Into Qle ____··.-.-·.-·- - - - - - · .BOXi Please plli¢e your
  InmateGrievance .fc,rt,)/. mm~JnqUityF'orm int:o tbe Box Marked "!nlllllte Remedy System".
 7. QTo p ~ , correct or update theN',JPOC1'elephone: IPIN$)'Slemyou need to follow the below proc~:· (Up to:10.daysco:procesaronns)
        O. NJPQC WIJ',{ NSignments OJ>l)A~ W{il be completed on a quarterly l>asis witl:!in your current f11Citity, ·
                 •.
           T~leplione.Syswn l>isc::repancy form can be completed at any Um~ please returnfdep,;,sit intoihe~_.....,._ _ _ _____

 8,0 Tbe iiifotmation that you submitted mustbe placed on• tbelnniate Inqbiry Ji'o~ or Inmate Grlevant!e For~ ind pl(lCed into tm,
 lnmau Re~ Symm Bo,c. This Wirt ensurepro~•l'lic~i11g or yournuJuest,                                    .        ·          .•
 ·9, D You submitted the attached ·ieue,. form or applicatJQI\ into the Inmate Renie<lySystem Bo~ That bo.it ill for the fnmatcJtem¢dy
 ~)'S.tegt F'c>fl!lS (Inmate Orievance Fcmnsl lmnate Inquiry Porms)onty. Pl.ease place Uie letteft', l'aim or ai,plicatiol) Jnto the US 'Maill>ox or

10.0 You cannot 11se lnm11te lnql'.J1ry Forms/ Inmate Ori~11nce Formfor QOG dis8iplinat)! dt;1rges of·o~C cflsciplinary charge appe11ls.
 . .       .  .....            ,           .                      .       •..            .•            .           -~                    .,
11.Q You ~~mitted your tequest to the person or department nc,t authqrizc:sf to bandlethe Inm~teOdevUJ;lceFonnsJ lnmatelnqUJryForms;
The to~ must be pl!KlCd intQ ffle. Jnp-iatekemedySystem Box in orderto be picessed cott~dy. ·                   ·               . ·
 l~;p Your requ~t for Pace Sheets. Progress Ne;,~. -and .PsychoJ~glcaf -ot Medical e~~uation, j:allnot ~. pro~sed, 'That information is '
 pn>vi~
     ' otconduc.ted
            ,·
                    dur-ingspecific
                        ....·
                         ,;.
                                    ti~·duting
                                          ....
                                               your ini:~tion. , .                    ,               ·          •             ·
 13.CJ Y9U~'recttt~t r~i'. an.u~a~•~j:us:te.d Ma,i,: Date ~dlor ~le Bligil;itityDa~.(J>BD) is being returned ~Qusetbat information is n1>W
provided th a ITIQ~ly ~bi ~n you,, lnmat¢ Trust A~1,111l State~. fodnf'«>.-madonal pur~es qnly, Jt :you feel yo1,1r m!U!. and/orparole
informatjon js in error.Justify the en-Qr lilld s.,_btni~ arto_thel' lnm~·l!J,Uiry form. ltshould atso be no~ th~ Y.911t work & mmiglum i:r(l(JifS
DO NOT pl:PP4ated auhe.samc, time as )'OUr 1nmate Pay.                  1    , ·              •         .          .
           .i.. . .... ,·.·· •. .,              •.                                                                                            ,.
l4. 0 You ~not-write or hW'k in the,shilded area of the ~nma~·lnquiry .Fotn1 or lnmate·Qnev~ce-Ponn. .
IS. CJ ;Y®t fo~ is a :fQU~w.,up qu~tion or Appeai to 11:,~fous JUl>~ltted tnmate Ori~~ce P0\'111, You must ·re-subrilit your ans~
fonn, within JO days Qf·r•lpt, with ~dition~ informatiq11. )Viihin P~ 4 •arid pl~ it foto the ln111at¢ :J• me4y System BQit tor further
processing.                                                ·       ·         ·                         ·                    ·

16, 0 This is 11: tfupfi~e ~~t that is not permi«ed. Staff is ~~ ll Jo ~· 30.:day l'.Cl:portse time
days ror Inmate Inquiry Forms; .    . '          ·
                                                                                                                                        •                                                 for Inmate Orleyan~ fonns and lS

--------.,.-4,.,1.-_
17.D
                    .
           The fa¢ility usesaµ,a,,prove<l iiis~itutionaf/Depai:t~ttorm to handle tlli; tnlitter, Tho form i s - - - - - - - - - - - - -
                                    and e f'orin can be m:elvcdfrom gr·""---,,.------·                                                                     -----~--.---~-+---------

                                                                                                  :···e_~ ~•- {)1ttte ·vr·                                                            •    I
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 46 of 73 PageID: 138
                                                                                                   CZ)



   Fro:m: Mr. '0$C'ii' Pr'ior Ramires
            f543336·-D
            Southwoods S·tate Pl:iSQn
            215 South 13ur:u. n.gto.n. Road
            Bridfeton, New       Jersey OB:302




   To: Executive, fi±re·¢tor                        To: Mr .. Mar¢us Hicks
       Board e>i' Nursln~                               Acting Cotntnissioner
       124 H·alsey Street                               N.J. D:ep·t. t:>i" Corr.
       P.O. Box 4J010                                   Cetttr$.l Otfi~e
       Newark, New Je.rsey                              Whittlesey R<>.a.d
                   07101                                P.,O. Box 863
                                                        Treint<:>n, lfe'li Jer•sey
                                                                    08625--0!863
  To: Mr. Gurbir ·s .. Grewal., E.sq.               To: Mr~ John P·owell
       Attorney General                                 Ad_m.inistrato·r
       Stat,e of Ne,w Jersey                            Southwoods St.ate: Prison
       llept. of Law a:11d. Public                      ?15 South :Burlington Rli.
       Sate:ty., R•.J'. Hughes Justice                  Bridgeton, New Jersey ·
       Complex, 25· W.        Market Street                                  08J(J2
       P .. O. B.ox 080
       TrElnton,      New   J~rsey
                   . 08625-080

  Re: Continµi.n.g Med.ica;t ?4a:tp,ractioe
      Cfondueted By Mrs •. tisa Ree,ne Mill.s
      Doctor Assistant, Here At Southwoods
       State Prtspn.

  Dear Sir.,/Mad:am:
        l     am    o:f'f:iciall;r   lpdgi.ng    this      serious    medical        contplJin.t

  thJt the medical malpra,ctice ill cond;u.ct is such that I de·velop·ed
  a   urine        tra.ck   infection      and       her    ongoing     ill~gal        m.edtcal
  i.ndif.terence conduct is a enda.nger to ttfY !l;ealth and well being,

  as life.


                                                1
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 47 of 73 PageID: 139




              Jfo:wever,         On    June      18;        2019,     l    went       dowl'.!.: to       the Medical
   Dept.        and    seen           the    me.dica.1       p;l:'ovider,      Mrs.      :Lisa       Reene
                                                                                                     1          M:ills,

   to have a             SP Change            on the: visit the provider, Mr,s. Mills                                   at
   first        tried.       to       e.he,n~e    my SP · Tu'bini in               my wheelchfiir;              I    tend
   he1,"' a:.tte     could wot              do it like that, l                ne•ed to be laying down.

   So:;   s·he didl              ! also· ~ot-ice that J-f:rs. Mills as wel), still had
   tJie iioves           on that she was we,aring when I                               initiall;y .and: first
   en.t•ered the exam room.                       She ~.ever changed the gloves t-0 a 111qre
   ster:ile p~ix-..              I tol.4 her and she 1>ecame very upset;;                                I explained
   th.at not using sterile teehni•que c-an eaµse _problem wtth m;y urine
   and    l     ca;n get an infection While                               chang.ing     my urine extension
   tubing.           She cut the              corrnection in half and                      plac.ed the              wrong
  end to my SP (lath. and tossed the enli tliat needed to be placed
  with· t.J;.e barder rubber c.onrie<ction, into the. trash.                                             I told her
  that she            use the wrong enti or the ex~ension - tubing.                                        T.hat the
  end sl1.e used will sli.de of'£.                                She t-:hen notice that· I               was right
  al'ld       took     the       part she         ¢ut        out the trash ,and. changed it: with

  -the tubing sbe tr ieg, to use                           the first time.
           I    explained              to    her,      l     do    not     think    she     $ho11ld        be       us.in,g

  the Tubing t.hat she took out the traf!lh,                                        to use a ne-w Tubing
  Conne<ft-10:n.          $he then got upset with me atrd told me do not tell
  her ho:w to dQ her Job.
          So,      now       I    have a         ur'ine t~ack infection and I                        receive 800

  mg.     Sulfa-trim for the problem.                              All I want is sterile technique
  use .for this proce19s.                                                                        v
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 48 of 73 PageID: 140               {¥)




             Mrs.    Mills,    d<,,es not place. tlle Oath. inte> my bladder tJ1e
   ri,.ght w.·at,      ao hoµrs    later,   I   do      not see u~ine in· 111,Y l>ag and
   I    have to return to have the medical process d.on.e: over again
   that ca.rt/is a dang:erous situat·to11 to my over all health becaµ,$e
   mt   bladder can explode J:>;y· b:oldin:g          my urine :tor so long.
          Tlte only wa.y T notie.eq; tJ:tat my urine b.la<tder was f'iill is


          Therefore,, is there anyway when l hri:ve this se:r\i:oµs medical
  prOCEtSS          done,                                                         ste.rile
  techni:quea do it o:r           be there      to     m~ke      sure its done medi.cally
  a11d le.gally the right         w;1.1?
          I appreciate your time iutd the consfderat.io11 give:n to this
  serious       medical       complaint,. as        ll'elcome    1our .response in -same.
  Thank .yoµ!




                                                                s.w.s.P.

  Att./Encl. (SWSP Inqµiry form
             Informing Aaimin;tstrator
                     Of' Me.dical Is$ues)
  Ol1 R/kj




                                                3
                                            Case 1:20-cv-03887-NLH-KMWNJDOC    l~MATE9 INQUIR~
                                                                           Document       Filed 07/13/20
                                                                                                   FORM Page
                                                                                                         _    - of 73 PageID: 141/;}y
                                                                                                             49                                                    -::jt,t/V           ~r;/'f_ • w1,:'I\
w
·'¼
                                                     .         Must Be Placed 111 The Inmate Remedy System Box  ..   . •                                               A e. aetifllitetJI 1
                                                            Complett One Form For Each De.partrnent t Program I Serv•ce.                                               1 ''       ·                             --· ,
                                                                 (MARQUE SOLAMEME ON DEPARTAMENTO l'PRQGRAI\AA/ SERVICIO POR FOl=tMOl.MtO)


      Ho~ng status
                                                                          FOOD .~liVICES.
                                                             Denied l Not Received Piet
                                                                                                         1   r:      s,D           11         .          VISITS
                                                                                                                                                  Penl•d Visitors
                                                                                                                                                                                                            OSAPAS
                                                                                                                                                                                           Livll'\g In Elalarice
      Program Removal                                        Food Allergies                                                                       Ek-Offender Vlslla                       N/AaoclA!A
      Rf)lnstate oQ_•ptvtsit                                . Food ISSIJ..ff'i:ep                                                                 lssu" at Vi•lts                          Engaging the Family
      BUSINESS OFFICE                                         Prober ~_!tcialtlrt\                                                                                                         RPP•.
      Buslnesi Remits.I ~~F,itS-                  '[ --~Ef>IC#\L/ MENT~LME-'lTH-1 'PENTAL                                          THIS SECTIQ"'TQ JE.~QM~LJTED BY INNATE
      Cheek IMoi:tflyOtder                                   CIEISll)Sign-up _, Completed Ptogl'.Elnl$
      flil$<P8Y:'1tents-                                  Cone.ems
      Retunds                                           • C~PayR~nds
      StatePay                                               Emer_genc;les
      $iatemerrts _-                                         Eye Glasses
        CLASSIFltATION                                    NledlcalR~s
                                                         •Medl-n
        CJtlzer,sJilp                                  _. M007Form.
      . i:>etalners} o~ Crnit9't•                            Referrals
      ' lnstlb.itio1111I Tti!-t                              D.e!ruil
       11'1fenpte $tlltliil
       Jt;I> l;llgiblllty                                                   PAROLE                                                                fOROFFICIAL USE ONLY
       ProtiJentwfSente11ce •Clilc;..                        Addnt• Ch•rieei~arqJe P1$o                      (PAaA USOQFICIA' soiA¥eijra:.t,ioestRIBA!N EL~iOMBFd::AOA}
       R~tion OfCbmm Time                                   • QptO\JtofParule Hearing
       SASFtC                                                 Pardie B011rd Headnga                          D.
       ~hrs                                                   PED Cal~atlOl'!iL                              statr· 11tec.e1vtni
       WOrk:Cied.i!"                                                RCRP-COMM. PROGRAMS
              C:.U$TODY                                      Der\lE\I fJf Prog~m                                                                                 -•·
      " Ceil Mbves                                           EUglbllity Criteria
        ~enlll'al                                       -·•• Stalu§::of'Applicatlon                          (Usted hl.$idQei_.Q paraentrevista eh)
        Housl!jg Unit issues                                           RELIGIOUS SERVICES                     You h•vebse11,t:htda..lecl for an tnterviewon:_,_ _ _ _ _ _ _ _ _......-i
      CUSTODYfMAILROOM                                      , -Certlf!qa\e QQ,llipletlqtis                   _Check the: Dally Af)Pointment Soh4tdule for yoijr name.
        S~tils on· PUrchaes                                   Religious Classfficatlons                                            ....JJ-A          -_-- ~ ) " ' ·
                                                                                                             Staffll~,mcmse:~-..;J...,,__ ~ - . ·_ X"I~
        tncomtng ...,_II                                      Reilgious,Plew
        Legal.Mall                                            ~llglousltema
       Outgo'lndall                                                       SOCIAL SERVICES-
      EDUCATION/ LAW LIIS                                     Family !=m$i'gency
        C$rtificates                                          Marri~ge .Request
        ~'~!$9$IGEP IC!assea                                  Prog[IQTI E'1!'0llnientJ(:om,pletlan
        ptogl'tlO,$                                           ~haasett>.t BC/ $SN O.rd/MVC IVetA.tlst.
         Legalcali                                            Aeltase:f'lannlng·
                                                              $$1 IS$Pl I AWtd~l:Jlit tl!italth~re
                                                                                                             --·,Fvou N_, AQIS'f4Nee-1MCOMPLl!n~ca-ms i:--..-seavouRHOUitNI
       . Parale,s;iai,..~-ISuppfits                                                                           UNO' Sf>~J4L.:wc,~rf - . _--_ . · -       ,_: -.      .  · ·
                                                              TDD                                            ($WS1'1':;~ N~ESltAA)'lJDA COMPLETANDO.l:STE FORMULAi=\10, VEAASU
                                                              Others                                         TRABAJADOR soolAl.:me.UNIDAD) . . .' <· . .                 . '.'   ~ j   .   ~   .   --   '   ;




'bistilbutkin:- (Qri$Jirial) D ~:C:opy            _                                                                                                                                                             Form IRSF-1(11
              (VEiH(ll/'i) lijmate'.li copy With Response
              (Pini<> inmate Copy: ·
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 50 of 73 PageID: 142




                                         Jifatg·nf ~.e{n           m~-·
                                      0ftlle!QPT~EQ)JUmCl'IONS OMIM>s~
                                                   WHITTLESEY RoAD
                                                    P,O•. BoxSSS
                                                 TREl'¥TON,NJ08ij25
 Pt11uP P, MvRPHY
    Govermir

 SHEIi.AV. OLIVER                                                                               DAN Oi8~EPEl11
   Lt Govemot                                                                                 Cii'ttettiofl$ Omb11d,wna.11



                                                                 July 22,2019


   OscatPrior~Ramit'c,z#S43336d
  South ·woods State Prison
  21S Buaflmgtpn .RQad S<>uth
       · · 0,· NJ 08302
  Bridgeto.
  ',,,




  This conespondence will acknow:l«tge your letter to the Offi¢e t')f tb.e: A1tomey General dated June '1.7,
  2019 that ~ referred to the Office of the Correcti(m$ Chnl>udsman and received on July i2, 2019
  ~,medical care.                                            ·                                       ·

  Please be advised that t have teferred yoµr concerns regarding medic~ to the University ~onal
  He.~ Stlrtewide Medical Patient .Advo~ and Department of Com;ctjOI,1S l>ii'ector ·of Medical
  Services, as weU ~ other M~ical staff.
  ,A!; there areno medical -staff in ow otlice, 1he individuals you were t'(,ferl:ed w will review your
  com.plaint and YOQr medical record. Based on their :review, they wilt decide the appt()pri;t,te COl.lt'Se of
  action.        ·                                               ·                   ·

  l hope that you fittd this mfotnu1tiQn to be ofhelp to you.




                                                                 Assist;ant Ombudsman



  C; file
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 51 of 73 PageID: 143




   MEDICAL COMPLAINT TO MRS. LIND.A R.
                rvll.LLS,




                        "EXHIBIT H"
  Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 52 of 73 PageID: 144




                                  New Jersey Office ofthe A.ttorney·GeneriJ
                                                              DiVisiott Qf•· Consumer Affairs
                                                              New Jergey S<>ard of Nursing
PHILIP D. ltuRPfr(
    Governor·                                124 tialsey Street; 6"' Fl®r, Newark NJ 01102                 ~URBIRS;GREWA!.
                                                                                                           Attorney Gflfleral
                                               http://www~njconsum~.gov/nur
                                                                                                           PAUL R.RoD"'GUE;Z
                                                                                                             ActfngDin,c:to;


                                                                                                           ~~1'111tt
                                                                                                           Newark, NJ 01101
          July23, 2()19                                                                                     (973) $04-6430



         R.!QlarMail
         Mt. OscatPtior R.attrlrez
         #543336-D
         Southwoo~ State.Prison
         2lS Souih Burlingto:n Road
         Bridgeton, New Jersey 03302

                          Re: Ramirez V. Mills, RN

         Dear Ms. Sir or Madam:

                ~ New Jersey State Board ofN\ll'SUlg .(the '~oard") i$· in i:eceipt ofyour coniplaint
        . regarding~· flbove-referenced license¢.  ·        ·                    · ··

                  Please be assured that the allegations contained iny9ur correspondence will be fully
        ·r.e:viewed. You sbolllc:11mo:w that because oftlie complex~ and J1umbet ofcomplaint&
         received by this 'Board, I cannot giyeyou any.spe<:ific indication as to when·~t r~~w·will-be
         completed. Please keep in mm,d that to properly evaluate a complaintattd·the :respo~e from the
         abuve liceJJSet,, and then formulate a :final evaluatio~ is a ~-consuming process. Yom-
         patience
             ...... ·and  understanding are app.
                     ...............        · ··.· ·reciated.
                                                          ······
                  Please be advised that this office does not have any auth<>rity tQ Wl\ive~ or in any way
         affect, the statute oflimitatiQns. Ifyou believe you have -any legal rights or :rei:n~es, you must
         proc~·withfu the, legal framework sep;lTilte from the BQard's inquiry attd ultimate finding$.
         You will certainly be -a.4vise4 u1 writing when a :fiml1 determination bas been matte with reapect
         to your complaint against the abQve mentioned licensee.
                                                                    V,ery trul
                                                                           .. yyours
                                                                                  .. ,
                                                                    NJ STATE BOARD OFNURSJNG


                                                    ..,,.~.
                                                    _




                                                                    Joanne
                                                                      ......·Leone.
                                                                              .... , Exe.·
                                                                                       . Cutive Director
                                                                                                    . ,
                                                                    New Jersey State Bo~ ofN~ing
                                                                                                   I

                          NewJerssvfsAn eaua/Oaooitumtv EtfJp/o'Yfr • Ptinledon Req~Paper.tt'xf~eyclable
   Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 53 of 73 PageID: 145
                                                                                                                        Pa         e:1
 .Ref# SW$P19036750




 Original Form
 8/27!2rJ1ft 127()7:07 PM: t 000543$36<:I) wrote
Dear Mr. Powell,                                ·.
      Sit, I am writing this official aclminJstratlve appeal in reference to Inquiry decision Inion reference. numt?er 19027634.
      That since I have been wrttlng my constitutional rights gr1eva11Cli!s. iJs been over2 months that my Cathether has been
~~-                                    .                                                                    ;
       And, this is f.l $erious and grave healtb CQncem to my well being and the ri$k of my getting: itjfE!ictions
thatlndeedWill make my health «>ncerri worse~                        ·     .                    .           :.
      Therefore. this is roy cmly Qpti01J t:>utto write' an c:,Jficial complaint about my leek of proper anctadequate medical
treatments and care.             ·· ·                                                             ·        .
  ·····•Moreover, Mr, ·Powell, I have not re~ived health care ~tment:on time as r.$hould have be~n. My medical rec»rcll> ·
Will demonstrate the changes I been receiVing ·for my Cathether. Fti>m once·a month ·to tWice·a:i month, tto n(.)W 11<> longer
that that.        ·
 · · could this serious medical Issue$ be investigated and resolved soon as PO$Sibl~ please. r~a..nk you for your time
and the con~ic;teration in this matter;        ·                                                       ·
Sincerely
Communications I C.ase Actions-
914/2019 10:ae:55, AM.: { Anthony Thomas) wrgte                                                 _                  .
U.nleS$ there 1, a problem that requires immediate Qi'· more frequent changi::ts. suprapubic cathet$11' are changed every
1..:3month~.                        ·                             ·          ·      ·                                        ···
91412019 11;32;4Q AM : (000543336(1) Wtot~
I i:lm just asking that the cathether be changed pursuant to the ADA ACT and the RehabiUtatlPfl Actwith some
consistance aocl With prop_er health tf:lre.            ·         .                                 .·         ·
      I appreeiate your time and the consideration given tQ this investigation of my being targeJ~· because f use my right to
file• grievances in Jmproper 1,10(f illegal meditf:11. ~re given to me or the lack of same,        .               · .
      My being in prison does not giVe the medical dept here; nor NJ Dept. ofCon\ a license to deprive(f me adequate
and legal proper health care, espectally given I am disable and povered by thhe APA ACT ad the Rehabilitation ACT.
      I apprec::iate the time given to this serious matter and welcome a reasonable. resolve. Than\< you!
Sinc~rely                                                                                          ·
  Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 54 of 73 PageID: 146 Pa e:1
 Ref# SWSP190.367:5,J
 D#:QP0543336D


Original Form
B/271201Q 1'Z:13:45 PM: ( 00054333&1)         wrote
Dear Mr; Pc:>well,
    I ar:n appealing ,adecisipn in· reference numb~r 190211071 . S1Jrrounding my health.
    Tl'le particular het:1lth care provider 1\,1$. Monica f:sakiris, APN. from facility 3 ~hanged my ~t:h~ther onoe every
month. I ro'QvedtoJacility 1, The provider Mrs. Lisa Ren~ Mills; RN, NP moved my changed to jevery2 n,qnU,s. · ·
     This grave and drastic changed .demonstrates a medical indifferene(¼ to my hearth C1:1re and wen being and .since the
Writing of toe grievances, itseern~rthat t am iHegaffy being tetalitated c1gainst because ofthe excerise of my constitutional
rights to redrtlSS vta. grievances"                       ·                   ·                         •
  . Could this seri<>1Jsmattet be investigat~ soon as possibll:!, please. I appreciate your lime arid the ·consider~tiqn in
this mattt=.tr,                         ·               ·         ·           ·
Slncerely
Communications/ Case Actions
::J/412019 10::35:31 Ailll i {Ahthony f homt:rs} wrote                                          ,
Unless t:here is a pmblem,that: requires immediate ormorl:! frequent cha()gesj suprapoblc c.atheters are changed every
1-$ me>oths.                                                                                                 .
 91412019 11:24:-19 AM : ( 000543336d) wrote
 I am only requesting that my .medical care   ·a11d treatment be 09nsistence ea.ch time and I not be targeted, if YOU Will
 becatJse I excerci$e my$t~te and Federal Cons:ti:ttAtlonat Right$ to .Re~ress Grievances beca.useofsome orttle illegal
and un-proper medical indifference tl13atment that I been given here ·and there~                 .. ·
      And to take s1:>methlng from out a garbadage can and try t<> usse it on me and/or insert it iii me, is beyond 1:1ny
medical                                            ·          · ·
ethhics of being proper.                                                                                  ..
      This can not be the fin.;tttme of such it Just so happen I was paying great attention and ~en this megat me(:ficar act
and l spoke up aJ>out you can. not use anythiog on me or nnsert lnstde of me ·that wais taken auota ttasti can. .
     My APA ACT and Rehabilitation AC, treatment are not to Ile discdminat~ against like f a,n presently receiving 11ere
in SWSP. as have received here in SVV:SP.                                              ··               ·
    I appreciate YPUr time and tile consideration given to a set:k)os investigation into this rnatt~r. Thank ypul
Sincerely        ·                                    ·                                              '
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 55 of 73 PageID: 147




       MEDICAL COMPLAINT TO CHRISTINA
                 CARMAN,




                           "'EX.HIBIT I"
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 56 of 73 PageID: 148
     South Woods State Pri$on-l=acility Three.                     FeJ:Jrvary 12, 2020
          Bridg~ton, NJ                        ·                                                 · Page 1
      fax:·                                                                            Clinical U$tS Update

     0.SCAR
      ..    PRIOR-RAMlREZ
           . .   .   .

         008:t2/S·1/t97~ Booking#:698645
     Male.                                     SBl:000543336D
     Ins: NJOOOlQ (NJPOCIP)         .


     11/23/2019 .. Cl.inical l.,ists Update: Verbal Order$ Ghren to RN -11/22/2019 at 7:19pm
     Provider: Catherine l.:afl.,.e. DO                                                 .
     Location of Care. Bayside State Prison

                                            Telephone Orders

     Qrders per Physician:·

     R/0 s¢psis 2/2 UTI
     Tachy to 130. Subjective fevers .$Uld chills.
    Gross hematuri,:1, per RN,
    cnrortic catheter . 212 :par,aplegii;i..
    'I'hre:!at for decompens.ation $l1 .route the.refore sen.c!.h:ig ~ll •


     Problems/Allergies/Observation Changes



    Orders to be Propessed Qnq/or Transcribed




    Electronically Signed .by Catherine LaAue, DO on 11/23/2019 at 7:t0 PM
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 57 of 73 PageID: 149
     South W<>Qd$ State Prison..;Facility Thrte                    February t2~ 2020
       Bridgstoh, NJ                                                          Page1
         Fax:                                                                                                Office Visit

        OSCAR PRIOR-RAMIREZ
        Male 0013:12!31/1979 . Booking :/t;Ei98645 SBl:000543$360
        Ins: NJOOCIC (NJOOCtP)       .


       11/22/2019 • Office Vi$ft: Nurse Soap for TEMPIHEMATU.RIA/TAC~V
       Provider: Tiffany V. Pipitone-Hanc:I, N1,1rse Man
       Locatio11 of Care: NJ Departmentof Cc;m~ctions

       Vital Signs
       Ht: 74 in. inches
   I
       Body Mass Jndex in-lb
       Hl3ight (in): 74

       A$T to Platelet RaUo Index. (APRI)
       $GOT (AST}: gs                         .
       Platelets: 16:3 THOLJSAND/UL

       T: 99.6 deg F. T site: tympariic A: 20 BP: 13218_~
       Radial Pulse rate: 122 Puise ox: 98
       Blood Pressure: 1-32/82 mm Hg

       Peak Fl<>W

       Orientation ..Level
                    .   ..
                        .   .


       Oriented to time?Yes
       Or1e11ted t.o place? Yes
       Oriented to person Yes

       Cu.rrent .Medication List (prior to visit):
       REGULOIO 58;6 % POWD (PSYLUUM) 1 dose as directed daily x 12 mos
       OOCUSATE $00.IUM 1OQ MG CAPS (D0CU$ATE .SODIUM) 1 po bid pm constipation x 12 mos
       UNZESS 14& MCG ORAL CAPSULE (LINACLOTIDE) 1 po daily x 12 mos
       EUQEfUN CREA (SKIN PROTECTANT$, MJSC;) apply topically to feet daily x 12 mos
       CIPROFLOXACINHCL500MGTASS(CIPRQFLQXACIN HCL) 1 tab PO arOx10days


       Mental Health High-Risk .Inquiry lr,cident;
       Review of Systems
       General: This compound nurse ca.II called by (..PNs to evaluate his inmate with $1Jpta pubic
       tube/hematuda. upon arrival inmate was anxious, sweaty. Inmate c/o fever ~md chills and indicated that
       today he had a supra pubic cath inserted aJter not having a new one for 3 months;, conectio11. bag with 325
       cc bloody urine + clots. Insertion site with blC>ody drainage to dressings. pt ihdlcated that when he usually
       gets a new cath it bleeds a little aoq soon after urine starts to drain (not bloody). He also indicated that by
       this time he would have emptied his 750CC bag x 2 for 1500 cc C)Lltput. He stated; today, after insertion, "it
       bleed n,C)re: thtm µsual and tie did not start putting out urine ft,r 3~4 hoµrs". He indicated that an he has put
       out Is half .a bag of 325 cc "urine today and it$ blo()(;ly", He ls complaining of feeli"'g bloated In belly, legs
       aod scotal area and che$t feels fuil and ls racing. He also complained that he is. leaking t::>lood frc,m his
       penis. Penis •tlC>ted to be puffy about 314 of shaft: starting at base. EKG c_ompletedtmachine interprets as
       tachy/enlargement (OLD). Oncatl notified and ordered pt to be. sent out 911,                            ·
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 58 of 73 PageID: 150
    South Woods•State Prison-Facility Three                        FetJru~ry 12, 2020
      Bridgeton, NJ                                                                                    PI:tge2
     Fax:                                                                                          Office Visit

    OSCAR PRIOR-RAMIREZ
    Male 0QB:12/31/t979 Booking #:69.t3645 SBl:0005433360
    Ins:; NJDOCIC (NJDOCIP)   .



    Cardiovascular: Denies chest pains. palpitations, syncope, (:lyspnea on exertion, ort)h<>pnea:, PND,
    peripheral edema. Pt complaihed of heli!.rt racing                  ·                ·
    Respiratory: Denies cough, dY$Phea; excessive sputum, hernQptwis, wheezing.
    Gastroint~1:1tin~t: Denies nausea, vomiting, diarrhea, constipation. change in bowel habits, abdominal
    pain, melena, hernettochezia, Jaundice.                                     ·                      ·
    Genitourinary: Corn plains .of hematuda; discharge, qrin~ry hesitancy. Oenies dysuria, urinary frequency,
    nocturia, ,ncotitlnen:~e. ·genital sores, decreased lil::>iqo.
    Skin: supra pubic insertion site with silver dollar size bloody drainage noted to t1re$sings


    Nurse Phy$ical         Exam
    Cardiovascqlar Sys~m
    Skin Temperature~ Abnormal
    Loci:ltion: skin temp is warm

    RespiratQry $yste111
    Breathing: Normal
    Cough: Not Preserit
    Chest:   Symmetrical

    Breath Sounds
    B.reath Sounds No.rmal: Yes
    Plilse Ox: 98

    Abdomen
    8Qwel Sounds 'in all 4 Quadrant$ Ye.$
    Rel;)ound Tenderness: No
    Distention: Yes
    pet inrnate
    Vomiting: No
    Diarrhea: No
    Ja~ndice: No

    Male GU
    Bleeding: Yes
    Lesions: No
    Discharge: Yes
    bloody
    LOmp$:No
    Warts: No
    Infestation$: No
    Scrotum: Abnormal
    swelling noted .


    Nurse Physical Exam
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 59 of 73 PageID: 151
   South WoO(I.$ State Prison.;Facility Three                     Febru~ry 12, 202()
     Btidget<;>n; NJ                                                        Page3
    Fax:                                                                Office Visit

    OSCAR PRIOR-RAMIREZ
    Male. bOB:12/31/1979 Booking 4":.$98E>45 SBl:000543336D
    Ins: NJDOClC (NJDOClP)         '                  .


    Skin
   Ec:tema: Present
   brtegdty: ln~act
   exfjept c:ath stte
     . gor
   Tut   ... Normal
              ······ ····. ·
   Warm & Ory: No
   sweaty
   Swefltng: Yes
   Doe$the patlentur:ider$tancl tfletreatment plan?Yes
   Does the patient a.gr~ wttb treatment pl~n? Yes

   Nursing Assessment
   Comfort
     Diagnoshi: actual
     Det1:1ilff/Comanents: 911 consent signed


   Plan
   Ptobiern/01agt10'$1s list
   MAJOR DEPRESSlVE DISORDER, SINGLE EPI, FULL REMIS{A1)
   PARAPLEGIA - T7 CORD INJURY WITH SURGICAL REPAIR (IC0-$44.1) (ICD10iG82.20)
   OVT ~ LLE (ICD-453.40) (ICD10;.I82A09)              .
   PARAPLEGIA (IC0-344.1} (ICD1 O-G82.20)
   DEEP VENOUS THROMB0PHLEE3ITIS, HX OF (ICD-Vt2.52) (ICDl0-28Et72)


   Cop1:1y
   Medl~l Copay Chatgec:I: 5
   Medi¢1:ttlon ·Copay Charg~d: o
   Alfergies:Orders/Referrals:
   Other Medical Equipment [EQ:022]
   Other Med.ica,I Equipment IE0022]
   Wheelchair [EQ0~1]
   Housing: Lower Bunk Only [S0051
   Colostomy supplies fEQ010]
   Other On Site Test (Will print out) IOTP01 OJ
   Other Medi~! Eqt.1ipn,ent IEQ022J
   Other On Site Order [OT010]           .
   Other Medical Equipment [E0022]
   Othe.t On Site Test (Will print out) [OTP01 OJ
   Colostomy $Uppnes [E'QOtOl ·
   Dressing Ch~ge roroo21
   Dressing Change (will print out) [OTP002]
   Other Medical Equipment [~0022]
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 60 of 73 PageID: 152
    South Wood$ State Prison-Facility Three                                             FebiUaty 12, 202.0
     ::~~geton; NJ                  ·                                                             Page4
                                                                                              Office Visit

    OSCAR PRIQR;.RAMlREZ
    M~le DOB:12/31/1979 aookfrtg #:(i:98()45 S81:000543336O
    Ins: NJ DOC IC (NJOOCIP)        ..


    Other Medical E(!Uipment [EQog2J
    Dressing change syppfies{Ea·o12J
    Cotostomy supplies [EQOtOJ
    Other Internal Referral [INRF0O9J
    urine Aoa.lysis - 546$ [5463]
    .Urine culh.1re - 39$ 139$1
    X~Ha.y,,Ankle [XRQPT.;7351 O]
    Xe.Ray, Ankle [XRCPT-7361 OJ
    Other Internal Referral [INRF009]
    Difficulty and/or Pain on Urination Protocol [NP0t8]
    Emergency Room Cor1sult [REF035J



    Disp<>sifion:
    Retutn hi: PRN

    Orders tc, be Proc.essed a11d/or Transcribed
    Labs; Cc:msults, Test$IProcedures, Clearances, Restrictions, Referrals, etc.
    Emergency Roqrn Consult [REF036J                       ·




    Electronically Signed by Tiffany Y. Pipitone-Hand, Nurse lllla.n cm 11/24/2019 at 2:15 AM
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 61 of 73 PageID: 153
    S.outh Woods State Prison-FaQUlty Three                       F1;1bru~ry 1:2, 2Qf0
      Bridgeton, NJ                 ··                                         Page1
     Fax:                                                              Internal Qttrtlr

    OSCAR PRIOR--RAMIREZ
    Mal(:): DOB:t2/31/1979 Bp9king #:698645 SBl:000543336D
    Ins: NJDQCJC (NJDOCIP)


    11/23/2019 ~ Internal Other: Chart Note for UR Call tran$fer Note.
    Pr;QVlc:ler: Georgi~ Smith, RN
    Locaticm c,f tare: MoJJntilirwiew Yoµth Correctional Facility

                                                              Chart Not(!
    Nartative:
    2: 10 am Cal.).ed Dr. Latermore~co:tl;Ler. ~prqvaJ g:rant~d.. Transfer tnrnate/
    Pi:ttient :Erortl. Iiispircl ~R to: direct admit to SFMC room 54l. bed 1.
    l?rior.-:Ramirez, Oscar Bool<:ing 69R645 $BI 54:t336D
    Home Priso:n South woods State Prison.
    Dic3.g;nos:is 0:Jte>g~psi.s / Suprapubic tathet.er tnfecJ:i.on;
    trtspira Attending MO. Dr. Kabir
    2~~e~    9~:::!:g~ui!!~~t;;~r•ce.
    Tti:iiisport by Mi11vi.lle Ambulance Service pick up time f¾:00                                      ajil.,
    The following Called. Repo:rtec:l piak, up time.                                           ·
    I1:1$p:i:ra U/C ~ac:::he.1                         ·
    $FMC $gt. Bu:rns
    SFMC Nursing supervisor Mary
    SWSJ? Lt. A.lmctnza
    •.••.•. •· .;. ·,.••.. , ... • ,: •..•.• , ..•.•..• .• , . , .•... ••: .....•..•.............................G.eb.rgi.:a Smith;. ~·
    Novembe:r 23r 2019 3 :00 AM                                                                                        ·

    Prc,blems/AH~r9ies/Obsetv1:1tion Changes



    Orders to be Processed and/or Transcribed




    Electron1cany Signed by Georgia $mith, R1'1 on 11/23/2019 a:t 3:00 AM
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 62 of 73 PageID: 154
   S<>uth W<><>cl$ State Pris<>n-Fa9iUty Three                                                Fe/:,rµafy 1~, 20~0
     Bridgeton; NJ                                                                                    · Page 1
    Fax:·      ·                                                                             Hospital Actmrssion

   OSCAR PRlQR.. RAMIREZ
   Male DOB:12/31/1979 Booking #:698645 SBl:000543336D
   Ins: NJDOCIG {NJOOCIP)


   11126/2019 - Hospital Admission: .Chart Note for SFMC Update
   ProvidC!r: $herUt<> OC!c:lurq, RN
   Location ·of Cate: UMPN.J Regional Qffi~e



   As Per Urology Note:

   Resolved gross hematuria in setting of chronic s.uptapubic tube for neurogenic bladder and l)Tl
   -SPT to gravity
   -Await CT Utogram for upper tract survellience
   -Antibiotics per primary team
   -SP Tube needs to be chartge.d cm a *monthly* basts atfacllity; instead of bi- or tri-monthty. Encrusted
   syprapµbictube places patient at ri$k of recurrent infections/poor drainage and likely the source of his
   hematuria. He may ultimately require outpatient oystosce>py which can be asce:rtaii'led at foUoWH.ip vi$it




   Orders to       be Processed and/or Transcribed
                             .   .   .                  -




   EIC!Ctronlcany Slgnec:t by $herlito Deduro, RN on 11/26/2019 at 10:,28 AM
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 63 of 73 PageID: 155




      MEDICAL COMiPLAlNT TO CHRISTINA
                 CARMAN,




                         ''EXHIBIT J''
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 /.'  V l 'I'·,
                                                     •.Page         64 of 73 PageID: 156
                                                         .•' ·. ·. '.µ/1
    South Woc,ds State Prlson.. faofllty Three                            ..December 16i 2019
     SridgetQn, NJ                     .                                              Page1
     Fax:.                                                                       TranscriptiQn

    OSCAR PRIOfl..fiAIVIIFlEZ
    Mal~ DOB:12131/1979 Booking #.:698645 SBl:000$433360
    1!1$: NJDOCIC (NJDOCfP)


    11/28/2019 - Tmnscrlptlol'I: DISCHARGESIJMIVIARY
    Pr~ider: SFMC SFMC
    Locallon of Care: NJ Departm6r1t of Corrections
    01
    Pi;i1;ti¢nt Name::OSCAR                   PRIO~-~IREZ
    ::::~~e:e:=i~~r;oii~;i.:~·2
    Admission Date: ii/23I20'19Discll:a1tge Date:
    -------...... .-: ::.:: .... :..•:.:::.:··-:v---------- -- . _... _._-._~ ·. ----- - ----------. --·. -~-- -::·-~-.... ------ -------. ·:-.. -:Z:•.'!' . .   ·. · - - - -



    CH:tEF ,COMPLAINT:
    !?ever, qhi,11$, hematuria .•
    HISTORY OF PRE~ ILLNESS:
    The pati:lfflt i$ a 39~year-ol¢t Hispanic gentleman, resident of tp;e ,Southwood



    Ei;rl!r~ffii1~~
    UPo:n admission.to theho$pita1, the patiEmt wa:s evaluate<i with.blood cultures,
    urine cult11res and started on broad-speptrum antibiotic, ·By the next ~Y, hies
    ux'i~e cleared completely. IJrin.e culture did not grow any obvious l:i.acteria
    neither did the bloe>d ¢ulture.                                                                                                  1      •


    'Urology :had been consulted.. 'l'he patient upon asse1S$ttlent with urology Wa$
    evaluated with a CT urogram.. On 11/27/2019, the CT :urog:tcl.rtl was read as
    findi:ngs suggestive of cystitis and/or neurogenic bladde.r. Tl1,e pciitient. has a
    Jqiowµ ti.eurogsnic bladder; hoWl:!Ver, there wa$ no renal or ureteral calquli.
    There was n.Q hydrc>:nephrosis .                                     , .
    The patient was stl:!.rted on oral antibioti¢ therapy. l{e tolerated the oral
    antibiotic therapy well. He was evaluated by urology. urology had felt that
    the CT urogram was unrem~k:able overall. :Anti~iotics were sugge~rt;ed.~.t...Ih~
                                                                                .
   .=t::!4:~~~Uhiz;:~~~~s~~-.J1:~~-~..!~P~F~'"~£J:E£.~-~~~~~~E=2~.,~~~~!:~~;x.
    The pati.ent            l.$    being discharged for followup outpat~'3llt.
    FINAL DIAGNOSES:                                         .
    1. Urinary tract infecti·on secondary to suprapubic ea.:th¢t¢r.
    2. constipation~
    3. Pepre:ssion.
    4. :Ftypokalemia.
    MEDICATIONS ON DISCHARGE:
    The patient :i,.s goi,ng .. to be di$Cha.rged with ciproflpl,$cd,n 500 mg twi¢e a day
    fp:r .                          .
    a total of 2 days after discharge from tl}e hospital.                                                           Hi$ other medications
   incl:µi:le,      ·
   1. l?sylli~ hµ.sk.
   2.• Linzess.
   3. Docusate sodium.
   4. Colloidal c:,a1:meal for eczema relief .•
  , . INSTRUCTIONS:                 _
 \I? The patient's suprapµbio cathet.er shoµl<i be changed or:1 a niont,hly basis as
11'.'· guided
    l>Y the urologist.
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 65 of 73 PageID: 157
      South Woode St$te Prlson..facllity Three                            December 16, ~019
       Bridgeton, NJ                                                                Page2
       F~:                                                                     Transcription

      OSCAR PRIOR'"RAMIREZ
      Male 008:12/01/1979 Booking #:69884$· SBl:000548336D
      Ins: NJDOCIC (NJDOCJP)     .

      Signed by Brahmbhatt; Ra:jmayur M.D. on 28 :Wov 2019 13:50:21 GMT
      Signed befc,re import by $FMC SFMC
      Filed :autornatl9ally·on.11/28/2019 at 9:18 AM
  Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 66 of 73 PageID: 158
 Ref# SVV~P19052219

                                            µb'ect:Medical
                                            imeleft:1aOa s.
Original Form
 12141201f) 6:39:11 PM : ( 0OOS43336d J wrote·
 hello sir                 ·
 my sbl no is 000543~36d.
tttts is· to letyou know that finally Qrt nov 22nd 2019, i got my cathether changed approxlma11tely at 10 am .In the morning,
after waiting for 2 months and 22.· days.                       ·                                  ·                         ·
the practitioner nurse in :charge changed the cathether that morning. this is to report that the .r,µrse did not change the
cathether in the rightway. as the cathether went deep inside the bladder than needed; this stopped me from urin1:1tir:lg the
entire day an.d it was bleeding l8i;iding ta inside oamageAlso, .i gotfever; infection, f:lnd my heart beat increasect leading
to an emergency 911 can.                                    ·      .                               :              ·
Based on the doctor _reCC>mmendatioti, the cathether is supPQSed. to be changed evat"j mpnth 10 prevent growtn of
baoteriai this was done CCJ!"f~~Y when i wa::; ir,i fac 1.• howevr, based on reply on 09042019, at 10;35 am from anthony
thomas in the grievance form, it was mentioned - .unle$S there is a problem that req immd. or more f~q1,.1.ent chng,
SlJprapublic cathethers ar.e chng every 1-a monwhich is not a d0¢i-ecommend
Communications/ Case Actions
121101201g 1():5():38 AM: {Anthony Thomas) w.rqte         .             ....         ._ .
Thank yoµ. Your request will be forwarded t()· your provider forreview. You are actuaHy schedqled to be seen for doctor
call on 12/20, at 10 am. This would be a good time for ye>u to discuss yoQrconcems with your provlder amt have a
formal order pfaced.                                                                     ·· ·
121101201:t, 10:53:15 AM : (AntmmyThomas)        wtote,
Additionally; you're schedule to f<>Jlow up with the t1rologist on 12/16via telemed,
1212212019 4:35:42 PM:. ( O.QQ543336dJ wrote
based on your response, tfle doctor appointment for 12202019 at 10 .am has l>t;,en reschedUl!!d to 12232019. ll<>ping to
meet the doctor tnat day and discuss the monthly schedul.e:! for cathetherqhl::lnge. also, i havf:! telecomrnunica~ with the
doctor already and he has confirtnet:1 the monthly. change ofcathether;
    .         .
                                                                                                  ·\\
                                                                            ~Jr~•;;._ "i.:_,._




                                                                                                         .
                                                                                                 :,r·,:~,Jl
   Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 67 of 73 PageID: 159 t'a                                        en
 ·Ref# $WSP19053$91
  0#: 0005433360.                            ame;PRIOR-RAM1REZ OSCAR
                                             ub ect;Medical
                                            Jme left:12 Pa s
Original Forrn
 1211$1~()19 6:21:46 PM: ( OQ0543336dJ wro.te
Grievance for medical ada
tl'lank you for rtlplying back to my earlier inq1,1iry torme.dical ada.i will dEtfinnety discuss the matter with the doctor on
1220.however;i would like to take this grievance forward as i raised the jssye long back without getting proper response
and also not a proper treatment;as i have: already mentioned earlier in my inquiry, the improper treatment given to me ·ted
tQ rusl'ling me In an emergency to the ho:spital, putting my life to high risk; l also want to ensu... thatpo,st rny discussion ·
With the doctor ()n 1220, it is never repeated again thus taking fOrward my grievances.
thanks                                                              ··             ·.·

 communications / case Actions
·1z;1612019 8/51;06 AM: {Anthony Thoma"$ wrcte i
Thank you. Your concemswere torwarded to the facilifY medical dlrectorfor n;)yiew.
 12122120f9 2:38:04 PM : ( 0(J()54333id) wrote                      .
·as rec.ommended by the doctor medical treatm.ents she>uld be done on time, <>11 schedule, Wittl t:10 deviations. there
 shoulc;f not be any delay In the S<;l'leduled treatment as well as recklessness as shown earUer,i which had led t«> an
 emergency situation; and which is in contrast to ·the treatment suggested bythe dO(:tQr.
 Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 68 of 73 PageID: 160 Pa e: 1
 Ref# SWSP19053t>91

                                             ub·ect:Medical
                                            ime left:12 Da    J

Orlginal Form
 12/1312019 t;:$1:46 PM: ( 000543$$6d) wrot~
Grievance.for medical ada           .          .        .                        ... _ ..               . ..
theank you fQr replying back. to my earlier 'inquiry for·medlcal iilda,l will definitely discusfi· the ~atterwith tlJedqctor ·on
122Q.however;i would like to ta!(e this grievance forward as i raised the issue 1909 ~ackwithautgetting proper resportse
and also not a propertreatmentas i have aJre1:1dy meoijoned earlier in my inquiry; the impropertreatrnent given to me·1ed
to rushing me In an emergency to the hospital, pllttlng my life to high risk. i also want to en.sQre that pqst.my discussipn
with tt'Jt:j doctor on 1220i it is never rep:EJated again thus tf!iking forward my grievances.
thanks'                                                                ·
Communications/ Case Actions
 1211612019 8:$1:Qf$'AM :· ( Anthony Thomas J W.itif:e
Thank you; Your concerns were torwart1ed tQ 1tie facility medical director for review.
 1~2/~JJ19 !2:39i04 PM: ( 0<1054333(1,:J) wrote
·as recommend$<1 by thEJdoct<>r medical treatmehts sbould .be done on time~ on schedul~;      w,ttr
                                                                                                no deviations. there
 should n9t be any detay in the sche:dut~ ~atment .as well as teckt~ss11e~, as shown earlk:ir, which h1:1d led to an
er:rieniency situation; and Which is in ~ntrast to the treatment s1,1ggested by the doctor.
                                                .J· .-x: r· ~ ;Page
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20           . ·: E_.! ,,..69
                                                                             _
                                                                                of 73 PageID: 161                                                                    _j




       South Woods State Prison-Facility Three                                                                                                                            December 16; 2019
            Bridgeton, NJ                                                                                                                                                           Page1
           Fax:·                                                                                                                                                                Office Visit

       OSCAR PRIOR-RAMIREZ
       Male DOB:12/31/19751 J3ooking#:898845 SBl:0005433380
       Ins: NJOOCIC (NJDOCIP)

   '
 ~t112~p1~-:     or.1~: Visit: Dr. Infirmary Rounds.& d/c lnfirm11ry
  , l'rovfder: Victoria D'Amic::o, MSN, FNP..BC
     Location of Care: so...ttrWoocls State Prison

      Vital Signs
      Ht:74in. inches

      Body Mass Index in-.lb
      Height (In): 74

      AST to Platelet Ratio Index (APRI)
      SG()T (AST): 26
      PlaJti!Jets: 163 THOUSAND/UL

      T: 98~2 deg F. T site: tympanic R:.18 BP: 140/86
      Fb•d--1 Pf.Ilse rate: 88 Rhythm: reg1Jltir Pulse Ox: 98
      Blood Pre8$1,1re: 140/86 mm Hg .

     Peak Flow
     Orientation Level
     Qrfented totlme?Ves
     Oriented to ptaoe? Yes
     Oriented to person Yes


     Doctor Visit:· subjective
     From Doctor Visit
    R...-r11I Source: n/a
    Dr Vlsit Chief Complaint: s/p he>sp~ization for uti
    Reason for Visit: Infirmary Vi$it
    Mtnllll Health High-Risi<: Inquiry Incident:

    Review of Systems
   Cardiovascular: Denies ctaest ~ins, palpitations, syncope~ dySpnea on exertion, orthopnea. PND,
   peripheral edema.                 ·                   ··                            .
   Respiratory: Denies ®ugh; dyspnea, excessive sputum. hemoptysis, wheezing. ·                              .
   Gastrointestinal: Complains of c»nstipElfion. Denies na~sea, vorolting, diarrhea, c~ange in bowel habits,
   ab.dominal pain, melena, hematQChezia, jaundice~ "My stool ts firm as I have not t>e,en getting my
   medication th1;1.t I am normally ordered•.•
   Genitourinary; COmpla(ns of hematuria, other(specify)~ Denies dySurla, dfsp!Jarge, urinaty f_requen~y.
   urinary hesitancy, nocturia, incontinence; genital sgres, decreased libldQ;f1J!t:lY::£h~S~J!!.Y,!~!?.t~!:J~i£..
   ~1fff:1~:~r-i:jri~d::f~"cft;~tJ~iln~s.,en bl~: trheY$ent me tp ~-"!Pita!~.!U91Stlllt. Lfia
   ="°:'""''"''"''·-· ,...,.._...,,,,-.-,..,...,..~~~ ..·•.·   .-   ~ - .. ,,..,.,..~.,..· ...,... __.,,._'-"~-,•-.,..-....-.-~-.....~--~-•<'.,.,•--•.,,.~'::'
                                                                                                                                                                 1



   Physical Exam
   Gen~ral appearance: well nourish$d, we11 hydrated, nc> aQIJt~ distress
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 70 of 73 PageID: 162




      MEDICAL COMPLAINT TO CHR1.STINA
                 CARMAN,




                         "EXHIBIT K'' - ,
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 71 of 73 PageID: 163
      South W<>Ods State Prison-Facility Three                                                    February 1i, 2020
       Bridgeton; NJ                                                                                          PagE31
       Fax:                                                                                            Internal Other

      OSCAR PRIOR-RAMIREZ
      Male D0B:12/31/1979 Booking #:698845 SBl:000543336D
      Ins: NJOOCrc (NJDOClP)


      1112212019 - lr1ternat Other: Chart Note for suprapi.11:>ic catheter ~hange
      Provider: Christioij Carman, APN
      loc.ition of Care: South Woods State Prison

                                                      Chart Note

      Narrative: Patients ·suprapubJc catheter was changed using sterile te:cMrque, Pt was started cm bactrim
      by providet fQr a lJTI on l1 tl/1$; however; he states he never received it I sta,rted lhe pt cm Cipro 500 mg
      PO BID x 10 days for foul odor and sediment noted, fit was given first dose· in mediMI Eit time of visit. Pt
      had Just emptied his catheter and bla'dc:fer was emptY t>l 1Jrine. Pt was told to follpw up with provider after
      lunch if t:10 urine in tube. Pt will have· suprpullic catheter changed every 2 months ancl 2 urinary ieg t;,a;g$
      were given to patient.                                                                               · · ·


      Problems/Allergies/Observation Changes



      Orders to be Processed and/or Transcribed




     Elec:dronically Signed   by Christina Carman, APN ori 11/22/2019 at 10:3Q AM
     EiecJr~nlcally Signed    b.Y Christina Carman, APN on 11/2$/2019 at 8:01        AM
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 72 of 73 PageID: 164
    $Qt.1th Woods :State Prlsort--FacHlty Three                                            • December 16; 2019
      Sric:Jgeton, NJ                                                                                    Page1
     Fax:                                                                                            Office Vl$.it

     OSCAR PFIIOR·RAMIREZ
   . Mate 008:12/31/1979 Booking #:698645 S81;00()$43::¾360
     rns: NJDQOIC (NJPOCIP)

 ~fJj~1t2mJ.l .. Offl~Visit: Infirmary Rounds/ admi$Sion
    Provider: Nicole Afandor, RN
    µ:,cation of Care: South Wo<>d$ State: .Prison

    Vital Signs
    Ht: 74 in. inche$

    Body Mass lode]( in-lb
    Height (iri): 74

    AST to Platelet Ratio Index (APRI)
    $GOT (AST}: 26                             .
    Plateletsl 163 THOUSAND/UL
   T: 97.8 deg F, R:: 18 aP: 140/82
    Radlal Pqlse rate: 8$ Pulse Ox: 98
    Bfoocl
       ......Pressure:
              ..  .    140/82
                       . .    mm
                               . Hg

   Peak Flow
   Orientation ·Level
   Oriented to time? Yes
   Orie~wct to place? Yes
   Orlen~ to pc,rsor1Yes


   Nurse SOAP Note-subjective
   881;1,Son fqr visit: Infirmary Rounds
   Chief Complaint: ~Ip urospesis
 -uemar Health High-Ri•k loq"'iry lnctdenl:
   Review of Systems


   Genitourh1-ary: Denies dysuria, hematurta. di$¢harge, urinary frequency, ur1naryt1esitancy, noeturia,
   incontinence, geni~I sores, decreased Ubido.                   ·         ·


   Nurse Physical EJam
  . C:leneral
;;I Comments: IM .returned from $FMC sip yrosepsis.VSS. NAO. IM ·i$ ill wfleelchairi 11\,1 states his
 · suprapubic tube was changed c,riffiday 11122. Urine draining Into fofey bag withoutdiffic::ulty; urine
   appears to be ~tear ano yellow; IM voiced no complain\$ or concerns at this time. wiil CC>ntlnue to monitor.
   ......;........,...........................................Nicole Afanador, RN November 27. 2019 9:22 PM


   FIE!$piratory· System
Case 1:20-cv-03887-NLH-KMW Document 9 Filed 07/13/20 Page 73 of 73 PageID: 165

                       .dmfllat&..~.· , ·                                Retail
                                                                                      -"""""""--
                        p                       us POSTAGE PAID,
                                                  $10.20
                                                                     Origin: 07740 ·
                                                                     07/09/20
                                                                     3345900516-18
                                                                                      'ilORITY MAil
                                                                                      rAGE RE.QUIRED

                                                                                     .......... . . - - -




                                        PRIORITY MAIL 1-DAY e
                                                                     4 Lb 8.30 Oz

                                                                            1005,
                           EXPECTED DELIVERY DAV:        07i10/20


                                                                    IC034I
                           SHIP
                           TO:
                                 402 ESTATE ST
                                 RM 2020
                                 TRENTON NJ 08608-1500

                                   USPS TRACKING@NUMBER
                                                                                                       7
                  ll
                   f
                                 1111 Iti 11 . 11 111
                                  9505 5,158 9541:.,Q.191 1641 39




                                  TO: LlS. t)\Sll~lCi (_(S\A~T
                                      rbK- ~ P )~1f2-I L-1 () ~
                                        NEN~saj
                                        4 DZ ~, S[k1-6 s·,.
                                            t---M 2020
                                           \ieJTD rJ ) N-:s , 08> io'Dg'
                                                                                                            _J
                  nJ   I.abs! ~8,;Match 2016
                                                  FOR DOMESTIC AND INTERNATIONAi. USE
